Filed 06/20/19                                                          Case 19-90570                                                                  Doc 1


                                                                                            RLED

     Case number   (If known):


                                                                    hapter 11

                                                                                           135TQt                         LJ Check if this is an
                                                                                                                             amended filing



   Official Form 101
   Voluntary Petition for Individuals Filing for Bankruptcy                                                                                        12/17

    The bankruptcy forms use you and Debtor I to refer to a debtor filing alone. A married couple may file a bankruptcycase together—called a
   joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, "DO you own a car,"
    the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor I and
    Debtor 2 to distinguish between them. In joint cases, one of the spouses must report Information as Debtor I and the other as Debtor 2. The
    same person must be Debtor I in all of the forms.
   Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
   information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
   (if known). Answer everyquestion.


  •TE         Identify Yourself

                                       About Debtor 1:                                        About Debtor 2 (Spouse Only in a Joint Case):
      Your full name
      Write the name that is on your
      government-issued picture
                                       MARYJANE
                                        irst name                                             First name
      identification (for example,
      your drivers license or
      passport).                       Middle name                                            Middle name

      Bring your picture               MENDOZA
      identification to your meeting   Last name                                              Last name
      with the trustee.
                                       Suffix (Sr., Jr.. II. Ill)                             Suffix (Sr., Jr., U, Ill)




      All other names you
      have used in the last 8          f9rst name                                             First name
      years
      Include your married or          Middle name                                            Middle name
      maiden names.
                                       Last name                                              Last name



                                       First name                                             First name


                                       Middle name                                            Middle name


                                       Last name                                              Last name




      Only the last 4 digits of
      your Social Security
                                       xxx — xx — 6 7 9 8                                     xxx —xx-
      number or federal                OR                                                     OR
      Individual Taxpayer
      Identification number            9xx - xx -                                             9xx - xx -
      (ITIN)
Filed 06/20/19                                                              Case 19-90570                                                                                   Doc 1

   Debtor I      MARYJANE                                  MENDOZA                                       Case number
                 FirM Name    MidSe Name                Last Name




                                           About Debtor 1:                                                    About Debtor 2 (Spouse Only in a Joint Case):


   4.   Any business names
        and Employer                              I have not used any business names or EINs.                 U      I have not used any business names or EINs.
        Identification Numbers
        (EIN) you have used in
        the last 8 years                   Business name                                                      Business name

        Include trade names and
        doing business as names
                                           Bustness name                                                      Business name



                                           EIN                                                                EIN


                                           EIN                                                                EIN




   5.   Where you live                                                                                        If Debtor 2 lives at a different address:


                                           900 NEWBY LANE
                                           Number          Street                                             Number          Street




                                           MODESTO                                   CA 95356
                                           City                                     State     ZIP Code        City                                     State     ZIP Code

                                           STANISLAUS
                                           County                                                             County


                                           If your mailing address is different from the one                  If Debtor 2's mailing address is different from
                                           above, fill It in here. Note that the court will send              sours, fill it in here. Note that the court will send
                                           any notices to you at this mailing address.                        any notices to this mailing address.



                                           Number          Street                                             Number          Street



                                           P.O. Box                                                           P.O. Box



                                           City                                     State     ZIP Code        City                                     State     ZIP Code




   6.   Why you are choosing               Check one:                                                         Check one:
        this district to file for
        bankruptcy                                Over the last 180 days before filing this petition,         U      Over the last 180 days before filing this petition,
                                                  I have lived in this district longer than in any                   I have lived in this district longer than in any
                                                  other district.                                                    other district.

                                           U      I have another reason. Explain.                             U      I have another reason. Explain.
                                                  (See 28 U.S.C. § 1408.)                                            (See 28 U.S.C. § 1408.)
Filed 06/20/19                                                           Case 19-90570                                                                            Doc 1

   Debtor 1      MARYJANE                               MEN DOZA                                     Case number
                 First Name   F5dste Name             Last Name




               Tell the Court About Your Bankniptcy Case


   7.    The chapter of the                 Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
         Bankruptcy Code you                forBankiuptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
         are choosing to file
                                                Chapter 7
         under
                                            U   Chapter 11

                                            U   Chapter 12

                                            U   Chapter 13


   a. How you will pay the fee              U I will pay the entire fee when I file my petition.  Please check with the clerks office in your
                                                local court for more details about how you may pay. Typically, if you are paying the fee
                                                yourself, you may pay with cash, cashier's check, or money order. If your attorney is
                                                submitting your payment on your behalf, your attorney may pay with a credit card or check
                                                with a pre-printed address.

                                                I need to pay the fee in installments. If you choose this option, sign and attach the
                                                Application for Individuals to Pay The Fifing Fee in Installments (Official Form 103A).

                                            U   I request that my fee be waived (You may request this option only if you are filing for Chapter 7.
                                                By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
                                                less than 150% of the official poverty line that applies to your family size and you are unable to
                                                pay the fee in installments). If you choose this option, you must fill out the Application to Have the
                                                Chapter 7Rling Fee Waived (Official Form 103B) and file it with your petition.



   9.    Haveyou filed for                      No
         bankruptcy within the
         last 8 years?                      U Yes.    District                              When                      Case number -
                                                                                                    MM! DD/VYYY

                                                      District                              When                      Case number
                                                                                                    MM! DDIYYVY

                                                      District                              When                      Case number
                                                                                                    MM! DD/YVVY




   io. Are any bankruptcy                    I No
       cases pending or being
       filed by a spouse who is             U Yes.    Debtor                                                          Relationship to you
       not filing this case with                      District                              When                      Case number, if known____________________
       you, or by a business                                                                        MM!DD /YYYY
       partner, or by an
       affiliate?
                                                      Debtor                                                          Relationship to you -

                                                      District                              When                      Case number, if known
                                                                                                    MM! DD I YYYY



   11.   Do you rent your                   UNo. Gotolinel2.
         residence?                          I Yes. Has your landlord obtained an eviction judgment against you?
                                                       I   No. Gotoline 12.
                                                      U    Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
                                                           part of this bankruptcy petition.
Filed 06/20/19                                                                    Case 19-90570                                                                 Doc 1

   Debtor I       MARYJANE                                    MENDOZA                                        Case number
                  Fire Name        Middle Name             Lee Name




               Report About Any Businesses You Own as a Sole Proprietor


       Are you a sole proprietor                 0   No. Go to Part 4.
       of any full- or part-time
       business?                                 U Yes. Name and location of business
       A sole proprietorship is a
       business you operate as an
                                                          Name of business, if any
       individual, and is not a
       separate legal entity such as
       a corporation, partnership, or
                                                          Number         Street
       LLC.
       If you have more than one
       sole proprietorship, use a
       separate sheet and attach it
       to this petition.
                                                           City                                                     State      ZIP Code



                                                          Check the appropriate box to describe your business:

                                                          U   Health Care Business (as defined in 11 U.S.C. § 101 (27A))

                                                          U   Single Asset Real Estate (as defined in ii U.S.C. § 101(51 B))

                                                          U   Stockbroker (as defined in 11 U.S.C. § 101(53A))

                                                          U   Commodity Broker (as defined in ii U.S.C. § 101(6))

                                                          U   None of the above


       Are you fill ng under                     If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
       Chapter 11 of the                         can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
       Bankruptcy Code and                       most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1 116(1)(B).
       are you a small business
       debtor'?
                                                     No. I am not filing under Chapter 11.
       For a definition of small
       business debtor, see                      U   No. I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
       11 U.S.C. § 101 (51 D).                           the Bankruptcy Cede.

                                                 U   Yes. I am filing under Chapter 11 and I am a small business debtor accoiling to the definition in the
                                                          Bankruptcy Code.


   IflT        Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention


      Do you own or have any                         No
      property that poses or is
      alleged to pose a threat                   U Yes. What is the hazard?
      of imminent and
      identifiable hazard to
      public health or safety?
      Or do you own any
      property that needs
                                                           If immediate attention is needed, why is it needed?
      immediate attention?
      For example, do you own
      perishable goods, or livestock
      that must be fed, or a building
      that needs urgent repairs?
                                                           Where is the property?
                                                                                     Number         Street




                                                                                     City                                          State       ZIP Code
Filed 06/20/19                                                             Case 19-90570                                                                                    Doc 1

   Debtor 1       MARYJANE
                 Fire Neme      MddleNome
                                                          MENDOZA
                                                       Lae NOme
                                                                                                          case number (if




  •rii.i       Explain Your Efforts to Receive a Briefing About Credit Counseling

                                            About Debtor 1:                                                     About Debtor 2 (Spouse Only in a Joint Case):
   is. Tell the court whether
       you have received a
       briefing about credit                You must check one:                                                  You must check one:
       counseling.
                                                I received a briefing from an approved credit                    U   I received a briefing from an approved credit
                                                counseling agency within the 180 days before I                       counseling agencywithin the 180 days before I
       The law requires that you                filed this bankruptcy petition, and I received a                     filed this bankruptcy petition, and I received a
       receive a briefing about credit          certificate of completion.                                           certificate of completion.
       counseling before you file for
                                                Attach a copy of the certificate and the payment                     Attach a copy of the certificate and the payment
       bankruptcy. You must
                                                plan, if any, that you developed with the agency.                    plan, if any, that you developed with the agency.
       truthfully check one of the
       following choices. If you
       cannot do so, you are not
                                            U   I received a briefing from an approved credit                    U I received a briefing from an approved credit
                                                counseling agency within the 180 days before I                       counseling agency within the 180 days before I
       eligible to file.
                                                filed this bankruptcy petition, but I do not have a                  filed this bankruptcy petition, but I do not have a
                                                certificate of completion.                                           certificate of completion.
       If you file anyway, the court
                                                Within 14 days after you file this bankruptcy petition,              Within 14 days after you file this bankruptcy petition,
       can dismiss your case, you
                                                you MUST file a copy of the certificate and payment                  you MUST file a copy of the certificate and payment
       will lose whatever filing fee
                                                plan, if any.                                                        plan, if any.
       you paid, and your creditors
       can begin collection actMties        U   I certifythat I asked for credit counseling                      U   I certify that I asked for credit counseling
       again.                                   services from an approved agency, but was                            services from an approved agency, but was
                                                unable to obtain those services during the 7                         unable to obtain those services during the 7
                                                days after I made my request, and exigent                            days after I made my request, and exigent
                                                circumstances merit a 30-day temporary waiver                        circumstances merit a 30.day temporary waiver
                                                of the requirement.                                                  of the requirement.
                                                To ask for a 30-day temporary waiver of the                          To ask for a 30-day temporary waiver of the
                                                requirement, attach a separate sheet explaining                      requirement, attach a separate sheet explaining
                                                what efforts you made to obtain the briefing, why                    what efforts you made to obtain the briefing, why
                                                you were unable to obtain it before you filed for                    you were unable to obtain it before you filed for
                                                bankruptcy, and what exigent circumstances                           bankruptcy, and what exigent circumstances
                                                required you to file this case.                                      required you to file this case.

                                                Your case may be dismissed if the court is                           Your case may be dismissed if the court is
                                                dissatisfied with your reasons for not receiving a                   dissatisfied with your reasons for not receiving a
                                                briefing before you filed for bankruptcy.                            briefing before you filed for bankruptcy.
                                                If the court is satisfied with your reasons, you must                If the court is satisfied with your reasons, you must
                                                still receive a briefing within 30 days after you file.              still receive a briefing within 30 days after you file.
                                                You must file a certificate from the approved                        You must file a certificate from the approved
                                                agency, along with a copy of the payment plan you                    agency, along with a copy of the payment plan you
                                                developed, if any. If you do not do so, your case                    developed, if any. If you do not do so, your case
                                                may be dismissed.                                                    may be dismissed.
                                                Any extension of the 30-day deadline is granted                      Any extension of the 30-day deadline is granted
                                                only for cause and is limited to a maximum of 15                     only for cause and is limited to a maximum of 15
                                                days.                                                                days.

                                            U   I am not required to receive a briefing about                    U   I am not required to receive a briefing about
                                                credit counseling because of:                                        credit counseling because of:

                                                U   Incapacity. I have a mental illness or a mental                  U   Incapacity. I have a mental illness or a mental
                                                                   deficiency that makes me                                               deficiency that makes me
                                                                   incapable of realizing or making                                       incapable of realizing or making
                                                                   rational decisions about finances.                                     rational decisions about finances.
                                                U   Disability.    My physical disability causes me                  U      Disability.   My physical disability causes me
                                                                   to be unable to participate in a                                       to be unable to participate in a
                                                                   briefing in person, by phone, or                                       briefing in person, by phone, or
                                                                   through the Internet, even after I                                     through the Internet, even after I
                                                                   reasonably tried to do so.                                             reasonably tried to do so.
                                                U   Active duty. I am currently on active military                   U   Active duty. I am currently on active military
                                                                   duty in a military combat zone.                                        duty in a military combat zone.

                                                If you believe you are not required to receive a                     If you believe you are not required to receive a
                                                briefing about credit counseling, you must file a                    briefing about credit counseling, you must file a
                                                motion for waiver of credit counseling with the court.               motion for waiver of credit counseling with the court.
Filed 06/20/19                                                            Case 19-90570                                                                         Doc 1

   Debtor I     MARYJANE                                MENDOZA                                      Case number
                Fire Name     lAddeNme               Lae Name




  • flLB Answer These Questions for Reporting Purposes


                                         1 La. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
       What kind of debts do                   as "incurred by an individual primarily for a personal, family, or household purpose."
       you have?
                                               U    No. Go to line 16b.
                                                    Yes. Go to line 17.

                                               Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                               money for a business or investment or through the operation of the business or investment.

                                               U    No. Go to line 16c.
                                               U    Yes. Goto line 17.

                                               State the type of debts you owe that are not consumer debts or business debts.



       Are you filing under
       Chapter 7?                        U   No. I am not filing under Chapter 7. Go to line 18.

       Do you estimate that after        ill Yes. I am filing under Chapter 7. Do you estimate that alter any exempt property is excluded and
       any exempt property is                       administrative expenses are paid that funds will be available to distribute to unsecured creditors?
       excluded and                                     No
       administrative expenses
       are paid that funds will be                  U   Yes
       available for distribution
       to unsecured creditors?

       How many creditors do               I                                                                                  U   25,001 -5o,000
       you estimate that you             •                                                                                    U   50,Ool-loo,000
       owe?                              •I1a,A •                                                                             U   More than 100,000
                                         •
       How much do you                    ) $0450,000                            U   $1 000,001 -$10 million                  U   $500,000,00141 billion
       estimate your assets to           U   $50,001 -$100,000                   U   $10,000,001450 million                   U   $1,000,000,001-$10 billion
       be worth?                         U   $100,001 -$500,000                  U   $50,000,001-$100 million                 U   $10,000,000,001-$50 billion
                                         U   $500,00141 million                  U   $100,000,0014500 million                 U   More than $50 billion

      How much do you                    U   so-s5o,000                          U   $1 ,000,001 -$10 million                 U   $500,000,0014I billion
      estimate your liabilities           ) $50,001 -$100,000                    U   $10,000,001-$50 million                  U   $1,000,000,001410 billion
      to be?                             U   $i00,001-$500,000                   U   $50,000,001-$100 million                 U   $10,000,000,001450 billion
                                         U   $500,001 -$1 million                U   $100,000,001 -$500 million               U   More than $50 billion
  •nm         Sign Below

                                         I have examined this petition, and I declare under penalty of peijury that the information provided is true and
    For you                              correct.
                                         If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13
                                         of title Ii, United States Code. I understand the relief available under each chapter, and I choose to proceed
                                         under Chapter 7.

                                         If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out
                                         this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                         I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                         I understand making a false statement, concealing property, or obtaining money or property by fraud in connection
                                         with a bankruptcy casecanAesult in fines up to $250,000, or imprisonment for up to 20 years, or both.
                                         18 U.S.C.i   152, 141, ii9, and 3571.

                                         x                      -tV --Lj,                                ic
                                             Signatu4ci         btor 1                                          Signature of Debtor 2

                                             Executed or             (X) <fl                                    Executed on
                                                                M   I DD iVv?'                                                MM I DO IYYYV
Filed 06/20/19                                                          Case 19-90570                                                                              Doc 1

   Debtor I    MARYJANE                                 MENDOZA                                      Case number      (if
               First Name   Mstste Name              Last Name




                                          I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility
    For your attorney, if you are         to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
    represented by one                    available under each chapter for which the person is eligible. I also certify that I have delivered to the debtor(s)
                                          the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that I have no
    If you are not represented            knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.
    by an attorney, you do not
    need to file this page.
                                          X                                                                   Date
                                              SignatureofAttomeyforDebtor                                                     MM    I    DD IYY'YY




                                              Printed name



                                              Firm name



                                              Number Street




                                              City                                                            State           ZIP Code




                                              Contact phone                                                   Email address




                                              Bar number                                                      State
Filed 06/20/19                                                             Case 19-90570                                                                Doc 1

    Debtor 1    MARYJANE                                  MENDOZA                                  Case number   (if
                Fire Name    Midde Name               Last Name




    For you if you are filing this            The law allows you, as an indMdual, to represent yourself in bankruptcy court, but you
    bankruptcy without an                     should understand that many people find it extremely difficult to represent
    attorney                                  themselves successfully. Because bankruptcy has long-term financial and legal
                                              consequences, you are strongly urged to hire a qualified attorney.
    If you are represented by
    an attorney, you do not                   To be successful, you must correctiy file and handle your bankruptcy case. The rules are very
    need to file this page.                   technical, and a mistake or inaction may affect your rights. For example, your case may be
                                              dismissed because you did not file a required document, pay a fee on time, attend a meeting or
                                              hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
                                              firm if your case is selected for audit. If that happens, you could lose your right to file another
                                              case, or you may lose protections, including the benefit of the automatic stay.

                                              You must list all your property and debts in the schedules that you are required to file with the
                                              court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
                                              in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
                                              property or property claim it as exempt, you may not be able to keep the property. The judge can
                                              also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
                                              case, such as destroying or hiding property, falsifying records, or lying. lndMdual bankruptcy
                                              cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
                                              Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

                                              If you decide to file without an attorney, the court expects you to follow the rules as if you had
                                              hired an attorney. The court will not treat you differently because you are filing for yourself. To be
                                              successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
                                              Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
                                              be familiar with any state exemption laws that apply.

                                              Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
                                              consequences?
                                              U      No
                                                   Yes

                                              Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
                                              inaccurate or incomplete, you could be fined or imprisoned?
                                              UNo
                                              Ld   Yes

                                              Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
                                              UNo
                                              id   Yes. Name of Person KENDRA WILLIS
                                                        Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).



                                              By signing here, I acknowledge that I understand the risks involved in filing without an attorney
                                              have read and understood this notice, and I am aware that filing a bankruptcy case without an
                                              attorney may cause me to lose my rights or property if I do not property handle the case.


                                          x                                                            JC
                                               Signature o        btor 1                                    Signature of Debtor 2


                                              Date
                                                              QM,L,YP                                       Date                     _____
                                                                                                                             MM/ DOIVYVY

                                              Contact phone                                                 Contact phone


                                              Cell phone          (209) 4048968                             Cell phone


                                              Email address                                                 Email address
Filed 06/20/19                                    Case 19-90570                                                                Doc 1




                                                           Certificate Number: 15725-CAE-CC-032925880

                                                         1111111111111111111 IN 11111111111111111111111111111111111111111111
                                                                              15725-CAE-CC-032925880




                                CERTIFICATE OF COUNSELING


           I CERTIFY that on June 5, 2019, at 7:07 o'clock PM EDT, Maryjane Mendoza
           received from 001 Debtorcc, Inc., an agency approved pursuant to 11 U.S.C. 111
           to provide credit counseling in the Eastern District of California, an individual [or
           group] briefing that complied with the provisions of 11 U.S.C. 109(h) and 111.
           A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
           copy of the debt repayment plan is attached to this certificate.
           This counseling session was conducted by internet.




           Date: June 5, 2019                              By:       Is/Calvin Yim


                                                           Name: Calvin Yim


                                                           Title: Counselor




           * Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
           Code are required to file with the United States Bankruptcy Court a completed certificate of
           counseling from the nonprofit budget and credit counseling agency that provided the individual
           the counseling services and a copy of the debt repayment plan, if any, developed through the
           credit counseling agency. See 11 U.S.C. 109(h) and 521(b).
Filed 06/20/19                                                                            Case 19-90570                                                                                                   Doc 1



     Debtor I          MARYJANE                                                  MENDOZA
                        Fimi Name                         Mlde Name                        Last Name

     Debtor 2
     (Spouse, if filing) FirstName                        MddleName                        LastName


     United Stales Bankruptcy Court for the: Eastern Distnct of California

     Case number                                                                                                                                                                     U    Check if this is an
                        (If known)                                                                                                                                                        amended filing




    Official Form I O6Sum
    Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                                       12115

    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
    information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
    your original forms, you must fill out a new Summary and check the box at the top of this page.


   •i              Summarize Your Assets


                                                                                                                                                                                  Your assets
                                                                                                                                                                                  Value of what you own

       Schedule A/B: Property (Official Form 1 O6AIB)
                                                                                                                                                                                      $              0.00
        Ia. Copy line 55, Total real estate, from Schedule A/B..........................................................................................................



        lb. Copy line 62, Total personal property, from Schedule A/B ....................................... .... ....... .............. ..................... .... ... ...           $         1,200.00

        Ic. Copy line 63, Total of all property on Schedule ,iB ............................................................. ............................................

                                                                                                                                                                              I       $         1,200.00


   •ii' Summarize Your Liabilities



                                                                                                                                                                                  Your liabilities
                                                                                                                                                                                  Amount you owe
       Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
                                                                                                                                                                                              21 408.00
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of ScheduleD


       Schedule Eñ: Creditors Who Have Unsecured Claims (Official Form 106E/F)
                                                                                                                                                                                                9 000.00
                                                                                                                                                                                                 ,
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E'7 ............................................$ ________________


        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule ElF ....................... ................
                                                                                                                                                                                  + $         47,657.99


                                                                                                                                              Your total liabilities                  $       69,065.99


   •JTh            Summarize Your Income and Expenses


       Schedule I: Your Income (Official Form 1061)
                                                                                                                                                                                      $         5 366.94
                                                                                                                                                                                                 ,
        Copy your combined monthly income from line 12 of Schedule I .................................................. .................. ......................

       Schedule Jr Your Expenses (Official Form 1 06J)
        Copy your monthly expenses from line 22c of Schedule J ................................................................................................. ...                  $
                                                                                                                                                                                                3,479.00
Filed 06/20/19                                                           Case 19-90570                                                                       Doc 1
    Debtor 1        MARYJANE                                        MEN DOZA                             Case number   (if
                     First Name     Melee Name          Last Name




   •F1L Answer These Questions for Administrative and Statistical Records


        Are you filing for bankruptcy under Chapters 7, 11, or 13?

        U No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
        66 Yes

       What kind of debt do you have?

        66     Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,
               family, or household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

        U Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
               this form to the court with your other schedules.



        From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
        Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                                  $   6,432.74




       Copy the following special categories of claims from Part 4, line 6 of Schedule ElF:


                                                                                                                 Total claim


          From Part 4 on Schedule ELF, copy the following:



               Domestic support obligations (Copy line 6a.)


               Taxes and certain other debts you owe the government. (Copy line 6b.)                                           EJ'I'I'I'II]

               Claims for death or personal injury while you were intoxicated. (Copy line 6c.)


               Student loans. (Copy line 6f.)


               Obligations arising out of a separation agreement or divorce that you did not report as
               priority claims. (Copy line 6g.)


               Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +


               Total. Add lines 9a through 9f.                                                                   $             9,000.00
Filed 06/20/19                                                                   Case 19-90570                                                                       Doc 1



   Debtor 1           MARYJANE                                       MEN DOZA
                      Fest Name                    Midee Name                t.ast Name

   Debtor 2
   (Spouse if filing) Fest Name                    Mklee Name                Last Name


   United States Bankruptcy Court for the: Eastern District of California

   Case number
                                                                                                                                                U Check if this is an
                                                                                                                                                   amended filing

    Official Form 1 06A/B
    Schedule A/B: Property                                                                                                                                   12115

   In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
   category where you think it fits best. Be as complete and accurate as possible. If two manied people are filing together, both are equally
   responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
   write your name and case number (if known). Answer every question.


  •FU Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

      Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

      56    No. Go to Part 2.
       U   Yes. Where       is the property?
                                                                      What is the property? Check all that apply.
                                                                                                                       Do not deduct secured claims or exemptions. Put
                                                                      U    Single-family home                          the amount of any secured claims on Schedule D.
        1.1.                                                                                                           Creditors Who Have Claims Secured by Properly.
               Street address, if available, or other description
                                                                      U    Duplex or multi-unit building
                                                                      U    Condominium or cooperative                  Current value of the Current value of the
                                                                      U    Manufactured or mobile home                 entire property?      portion you own?
                                                                      U    Land                                                                   $
                                                                      U    Investment property
                                                                      U    Timeshare                                   Describe the nature of your ownership
               City                            State      ZIP Code                                                     interest (such as fee simple, tenancy by
                                                                      U    Other
                                                                                                                       the entireties, or a life estate), if known.
                                                                      Who has an interest in the property? Check one
                                                                      U   Debtor 1 only

               County                                                 U   Debtor 2 only
                                                                      • Debtor I and Debtor 2 only                     U   Check if this is community property
                                                                                                                           (see instructions)
                                                                      • At least one of the debtors and another
                                                                      Other information you wish to add about this item, such as local
                                                                      property identification number
      If you own or have more than one, list here:
                                                                     What is the property? Check all that apply
                                                                                                                       Do not deduct secured claims or exemptions. Put
                                                                     U    Single-family home                           the amount of any secured claims on Schedule C:
        1.2.                                                                                                           Creditors Who Have Claims Secured by Properly.
               Street address, if available, or other description
                                                                     U    Duplex or multi-unit building
                                                                     U   Condominium or cooperative                    Current value of the Current value of the
                                                                     U    Manufactured or mobile home                  entire property?      portion you own?
                                                                     U    Land
                                                                     U    Investment property
                                                                     U    Timeshare
                                                                                                                       Describe the nature of your ownership
               City                            State      ZIP Code                                                     interest (such as fee simple, tenancy by
                                                                     U    Other                                        the entireties, or a life estate), if known.
                                                                     Who has an interest in the property? Check one.
                                                                     U Debtor 1 only
               County                                                U Debtor 2 only
                                                                     U Debtor I and Debtor 2 only                      U   Check if this is community property
                                                                     U At least one of the debtors and another             (see instructions)

                                                                     Other information you wish to add about this item, such as local
                                                                     property identification number.
Filed 06/20/19                                                                       Case 19-90570                                                                        Doc 1
    Debtor 1           MARYJANE                                          MEN DOZA                              Case number
                       FstName         5dd1eName              LastName




                                                                         What is the property? Check all that apply           Do not deduct secured claims or exemptions. Put
                                                                         LI   Single-family home                              the amount of any secured claims on Schedule D:
        1 .3                                                                                                                  Creditors Who Have Claims Secured by Property.
                Street address, if available, or other description       LI   Duplex or multi-unit building
                                                                         LI   Condominium or cooperative                      Current value of the Current value of the
                                                                                                                              entire property?      portion you own?
                                                                         LI   Manufactured or mobile home
                                                                         LI   Land                                            $                         $

                                                                         LI   Investment property
                City                            State      ZIP Code      LI   Timeshare                                       Describe the nature of your ownership
                                                                                                                              interest (such as fee simple, tenancy by
                                                                         LI   Other                                           the entireties, or a life estate), if known.
                                                                         Who has an interest in the property? Check one.

                                                                         LI Debtor 1 only
                County
                                                                         LI Debtor 2 Only
                                                                         LI Debtor 1 and Debtor 2 only                        LI   Check if this is community property
                                                                                                                                   (see instructions)
                                                                         LI At least one of the debtors and another
                                                                         Other iniomiation you wish to add about this item, such as local
                                                                         property identification number:


      Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
                                                                                                                                                        $________________
      you have attached for Part 1. Write that number here . ...................................................................................... 4




  •iw            Describe Your Vehicles


   Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
   you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.


      Cars, vans, trucks, tractors, sport utility vehicles, motorcycles
      LI   No
      66   Yes


       3.1. Make:                            CHEVY                       Who has an interest in the property? Check one.      Do not deduct secured claims or exemptions. Pul
                                                                                                                              the amount of any secured claims on Schedule D:
                Model:                       CAMARO                      6d Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
                                             2015                        LI Debtor 2 only
                Year:                                                                                                         Current value of the Current value of the
                                                                         LI Debtor 1 and Debtor 2 only
                Approximate mileage:         59000                                                                            entire property? portion you own?
                                                                         LI At least one of the debtors and another
                Other information:
                                                                                                                              $        21,408.00        $___________
                                                                         LI Check if this is community property (see
                                                                              instructions)



      If you own or have more than one, describe here:

       3.2. Make:                                                        Who has an interest in the property? Check one.      Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule 0:
               Model:                                                    LI   Debtor I only
                                                                                                                              Creditors Who Have Claims Secured by Property.
                                                                         LI Debtor2 only
               Year:                                                                                                          Current value of the Current value of the
                                                                         LI Debtor 1 and Debtor 2 only
                                                                                                                              entire property?      portion you own?
               Approximate mileage:                                      LI At least one of the debtors and another
               Other information:
                                                                         LI Check if this is community property (see
                                                                              instructions)
Filed 06/20/19                                                                Case 19-90570                                                                                                             Doc 1
    Debtor I       MARYJANE                                       MENDOZA                                                       Case number
                    First Name      Mstee Name        Last Name




       33. Make:                                                  Who has an interest in the property? Check one.                                           Do not deduct secured claims or exemptions. Put
                                                                                                                                                            the amount of any secured claims on Schedule D:
               Model:
                                                                  U Debtor I only                                                                           Creditors Who Have Claims Secured by Property.
                                                                  U Debtor2 only
               Year:                                                                                                                                        Current value of the Current value of the
                                                                  U Debtor 1 and Debtor 2 only
                                                                                                                                                            entire property?      portion you own?
               Approximate mileage:                               U At least one of the debtors and another
               Other information:
                                                                  U Check if this is community property (see
                                                                     instructions)


       34 Make:                                                   Who has an interest in the property? Check one.                                           Do not deduct secured claims or exemptions. Put
                                                                                                                                                            the amount of any secured claims on Schedule 0
               Model:                                             U Debtor 1 only                                                                           Creditors Who Have Claims Secured by Property
                                                                  U Debtor 2 only
               Year:                                                                                                                                        Current value of the Current value of the
                                                                  U Debtor 1 and Debtor 2 only
                                                                                                                                                            entire property?      portion you own?
               Approximate mileage:                               U At least one of the debtors and another
               Other information:
                                                                  U Check if this is community property (see
                                                                     instructions)




   4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
      Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

       66   No
       U    Yes


       4.1 Make:                                                  Who has an interest in the property? Check one.                                           Do not deduct secured claims or exemptions. Put
                                                                                                                                                            the amount of any secured claims on Schedule 0:
               Model:
                                                                  U Debtor 1 only                                                                           Creditors Who Have Claims Secured by Property.
                                                                  U Debtor 2 only
               Year:
                                                                  U Debtor 1 and Debtor 2 only                                                              Current value of the Current value of the
               Other information:                                 U At least one of the debtors and another                                                 entire property?      portion you own?


                                                                  U Check if this is community property (see
                                                                     instructions)



       If you own or have more than one, list here:

       4.2 Make:                                                  Who has an interest in the property? Check one.                                           Do not deduct secured claims or exemptions. Put
                                                                                                                                                            the amount of any secured claims on Schedule D.
               Model:                                             U  Debtor 1 Only
                                                                                                                                                            Creditors Who Have Claims Secured by Properly.
                                                                  U Debtor 2 only
               Year:                                                                                                                                        Current value of the Current value of the
                                                                  U Debtor 1 and Debtor 2 only                                                              entire property?      portion you own?
               Other information:                                 U At least one of the debtors and another
                                                                                                                                                            $                         $
                                                                  U Check if this is community property (see
                                                                     instructions)




   5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
      you have attached for Part 2. Write that number here           ....................................................................................                      4
Filed 06/20/19                                                                      Case 19-90570                                                                               Doc 1
    Debtor 1          MARYJANE                                            MEN DOZA                                     Case number
                       First Name           Mslee Name        Last Name




  •TIfU Describe Your Personal and Household Items

                                                                                                                                                        Current value of the
   Do you own or have any legal or equitable interest in any of the following items?
                                                                                                                                                        portion you own?
                                                                                                                                                        Do not deduct secured claims
                                                                                                                                                        or exemptions.

       Household goods and furnishings
       Examples: Major appliances, furniture, linens, china, kitchenware
             No
             Yes. Describe.........         NORMAL HOUSEHOLD FURNITURE VALUED AT GARAGE SALE PRICES                                                      $                 500.00

       Electronics
       Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
                       collections; electronic devices including cell phones, cameras, media players, games
       L1    No
             Yes. Describe..........        TV VALUED AT USED STORE PRICES                                                                               $                 200.00

      Collectibles of value
       Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                       stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
             No
       L1    Yes. Describe..........


      Equipment for sports and hobbies
       Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf dubs, skis; canoes
                       and kayaks; carpentry tools; musical instruments
             No
       11    Yes. Describe
                                                                                                                                                         $___________________

      Firearms
       Examples: Pistols, rifles, shotguns, ammunition, and related equipment
             No
         I   Yes. Describe


      Clothes
       Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
       LJ    No
             Yes. Describe..........        NORMAL CLOTHING VALUED AT USED STORE PRICES                                                                  $                 300.00


      Jewelry
       Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
                 gold, silver
             No
       U]    Yes. Describe                                                                                                                               $____________________

   13.Non-farm animals
       Examples: Dogs, cats, birds, horses

             No
       U]    Yes. Describe                                                                                                                               $___________________


   14.Any other personal and household items you did not already list, including any health aids you did not list

             No
       U]    Yes. Give specific
                                                                                                                                                         $___________________
             information . ..............

   15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached                                                       1 000.00
                                                                                                                                                         $
      for Part 3. Write that number here ........................................................................................................   4
Filed 06/20/19                                                                                                        Case 19-90570                                                                                                             Doc 1
    Debtor I            MARYJANE                                                                      MEN DOZA                                                          Case number
                         First Name                M,ddle Name                       Last Name




                   Describe Your Financial Assets


   Do you own or have any legal or equitable interest in any of the following?                                                                                                                                          Current value of the
                                                                                                                                                                                                                        portion you own?
                                                                                                                                                                                                                        Do not deduct secured claims
                                                                                                                                                                                                                        or exemptions.


   16.Cash
      Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

            No
      U     Yes. .............. .... ................. .............................................................................................. ........................... ...   Cash ........................




      Deposits of money
      Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
                and other similar institutions. If you have multiple accounts with the same institution, list each.

       U    No
       á    Yes                                                                                           Institution name:


                                                    17.1. Checking account:                               NAVY FEDERAL CREDIT UNION                                                                                      $               200.00
                                                    172. Checking account:

                                                    17.3. Savings account:                                                                                                                                               $
                                                    17.4. Savings account:

                                                    17.5. Certificates of deposit:                                                                                                                                       $
                                                    17.6. Other financial account:

                                                    17.7. Other financial account:

                                                    17.8. Other financial account:

                                                    17.9. Other financial account:                                                                                                                                       $




      Bonds, mutual funds, or publicly traded stocks
      Examples: Bond funds, investment accounts with brokerage firms, money market accounts

       66   No
       U    Yes                                     Institution or issuer name:


                                                                                                                                                                                                                         $
                                                                                                                                                                                                                         $
                                                                                                                                                                                                                         $




      Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
      an LLC, partnership, and joint venture

            No                                      Name of entity:                                                                                                                     % of ownership:
       U Yes. Give specific                                                                                                                                                             0%
            information about
            them                                                                                                                                                                             °            %              $
                                                                                                                                                                                        0%                               $
Filed 06/20/19                                                                              Case 19-90570                                                 Doc 1
   Debtor 1          MARYJANE                                                    MEN DOZA                   Case number   (dlamw,,)_______________________
                       Fast Name             Midee Name              Last Name




      Government and corporate bonds and other negotiable and non-negotiable instruments
      Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
      Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

      66 No
      U Yes. Give specific                   Issuer name:
           information about
           them .......................




      Retirement or pension accounts
      Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

      id   No
      LI   Yes. List each
           account separately. Type of account:                         Institution name:

                                             401(k) orsmiIar plan:                                                                        $

                                             Pension plan:                                                                                $

                                             IRA:                                                                                         $

                                             Retirement account:                                                                          $

                                             Keogh:

                                             Additional account:

                                             Additional account:




   22.Security deposits and prepayments
      Your share of all unused deposits you have made so that you may continue service or use from a company
      Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
      companies, or others

           No

      U    Yes                                                     Institution name or individual:

                                             Electric:
                                                                                                                                          $________________________
                                             Gas:
                                                                                                                                          $__________________
                                             Heating oil:
                                                                                                                                          $______________________
                                             Security deposit on rental unit:
                                                                                                                                          $_____________________
                                             Prepaid rent:
                                                                                                                                          $______________________
                                             Telephone:
                                                                                                                                          $_____________________
                                             Water:

                                             Rented furniture:
                                                                                                                                          $_______________________
                                             Other:



   23.Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

           No

      U    Yes . .........................   Issuer name and description:
Filed 06/20/19                                                                Case 19-90570                                                                                       Doc 1
   Debtor 1       MARYJANE                                              MEN DOZA                             Case number   (if
                    Fst Name         Midee Name             Last Name




     Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
     26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

           No
      U    Yes ....................................Institution name and description. Separately file the records of any interests.1 i U.S.C. § 521(c):




     Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
     exercisable for your benefit

      66   No
      U    Yes. Give specific
           information about them....                                                                                                                     $___________________


      Patents, copyrights, trademarks, trade secrets, and other intellectual property
      Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

           No
      U    Yes. Give specific
           information about them....                                                                                                                     $___________________


      Licenses, franchises, and other general intangibles
      Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

           No
      U    Yes. Give specific
           information about them....


   Money or property owed to you?                                                                                                                         Current value of the
                                                                                                                                                          portion you own?
                                                                                                                                                          Do not deduct secured
                                                                                                                                                          claims or exemptions.

   28.Tax refunds owed to you

      66   No
      U    Yes. Give specific information
                                                                                                                                 Federal:               $___________________
                about them, including whether
                you already filed the retums                                                                                     State:                 $__________________
                and the tax years........................
                                                                                                                                 Local:                 $___________________



     Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

           No
      U    Yes. Give specific information..............
                                                                                                                                 Alimony:

                                                                                                                                 Maintenance:             $___________________

                                                                                                                                 Support:                 $_________________

                                                                                                                                 Divorce settlement:      $_________________

                                                                                                                                 Property settlement:     $________________

     Other amounts someone owes you
     Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation,
               Social Security benefits; unpaid loans you made to someone else
      62   No
      U    Yes. Give specific information
                                                                                                                                                          $
Filed 06/20/19                                                                                      Case 19-90570                                                                                                            Doc 1
    Debtor 1         MARYJANE                                                          MEN DOZA                                               Case number        (if
                       Feet Name            Mdee Name                    Last Name




   31 Interests in insurance policies
      Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowners, or renter's insurance
      66   No
      U    Yes. Name the insurance company                             company name:                                                              Beneficiary:                                        Surrender or refund value:
                of each policy and list its value.




      Any interest in property that is due you from someone who has died
      If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
      property because someone has died.
           No
       U   Yes. Give specific information..............
                                                                                                                                                                                                      $


      Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
      Examples: Accidents, employment disputes, insurance claims, or rights to sue
           No
       U   Yes. Describe each claim
                                                                                                                                                                                                      $

   34.Other contingent and unhiquidated claims of every nature, including counterclaims of the debtor and rights
      to set off claims
           No
       U   Yes. Describe each claim . ....................




   35.Any financial assets you did not already list

       0 No
       U   Yes. Give specific information
                                                                                                                                                                                                      $___________________


      Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
      for Part 4. Write that number here .................................................................................................................................................... 4       $                200.00




  •TTI.             Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

      Do you own or have any legal or equitable interest in any business-related property?
       14 No. Goto Part6.
       U   Yes. Go to line 38.

                                                                                                                                                                                                  Current value of the
                                                                                                                                                                                                  portion you own
                                                                                                                                                                                                  Do not deduct secured claims
                                                                                                                                                                                                  or exemptions.

      Accounts receivable or commissions you already earned
       UNo
       U   Yes. Describe
                                                                                                                                                                                                  $

      Office equipment, furnishings, and supplies
      Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

       U    No
       U   Yes. Describe
                                                                                                                                                                                                  $
Filed 06/20/19                                                                                       Case 19-90570                                                                                                     Doc 1
    Debtor 1          MARYJANE                                                           MENDOZA                                                Case number(irk,own)______________________
                         Nrst Name            Middle Name                  last Name




    40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

       UN0
       U    Yes. Describe



    41.lnventory
       U     No
       U    Yes. Describe



   42. Interests in partnerships or joint ventures
       UNo
       U    Yes. Describe..                 Name of entity:                                                                                                              % of ownership:




   43.Customer lists, mailing lists, or other compilations
       U     No
       U    Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101 (41A))?

                     UNo
                     U    Yes. Describe



   44.Any business-related property you did not already list
       U     No
       U    Yes. Give specific
                                                                                                                                                                                                 $____________________
            information .........




       Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
                                                                                                                                                                                                 $___________________
       forPart S. Write that number here ................................................................................................................................................   4



   I1I               Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
                     If you own or have an interest in farmland, list it in Part 1.


      Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
       GA No. Goto Part7.
       U Yes. Go to line 47.
                                                                                                                                                                                                Current value of the
                                                                                                                                                                                                portion you own?
                                                                                                                                                                                                Do not deduct secured claims
                                                                                                                                                                                                or exemptions.
       Farm animals
       Examples: Livestock, poultry, farm-raised fish
       U     No
       U    Yes..........................
Filed 06/20/19                                                                                             Case 19-90570                                                                                                          Doc 1
     Debtor I            MARYJANE                                                              MENDOZA                                                   Case number (dkrwn)____________________
                           flrstName             MddleName                      LastNa,ne                                                                                                                               -




        Crops—either growing or harvested

        UNo
        U Yes. Give specific
              information                                                                                                                                                                                       $____________________

        Farm and fishing equipment, implements, machinery, fixtures, and tools of trade
        U No
        U Yes..........................


        Farm and fishing supplies, chemicals, and feed

        UN0
        U Yes


        Any farm- and commercial fishing-related property you did not already list
        U No
        U Yes. Give specific
              information


        Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached
        forPart 6. Write that number here ....................................................................................................................................................             4



  •n                   Describe All Property You Own or Have an Interest in That You Did Not List Above

        Do you have other property of any kind you did not already list?
        Examples: Season tickets, country club membership

        66    No
        U     Yes. Give specific
              information . ............

                                                                                                                                                                                                                    $



    54.Add the dollar value of all of your entries from Part 7. Write that number here ................................................... .............                                                   4
                                                                                                                                                                                                               I $                      I
  •il:                 List the Totals of Each Part of this Form


        Part 1: Total real estate, line 2 ..............................................................................................................................................................   4    $              0.00

        Part 2: Total vehicles, line 5                                                                                  $                        0.00

        Part 3: Total personal and household items, line 15                                                             $               1,000.00

        Part 4: Total financial assets, line 36                                                                         $                   200.00

        Part 5: Total business-related property, line 45                                                                $                        0.00

       Part 6: Total farm- and fishing-related property, line 52                                                        $                        0.00

    61.Part 7: Total other property not listed, line 54                                                             +$                           0.00

    62.Total personal property. Add lines 56 through 61 . ....................                                                          1,200.00 Copy personal property total 4 + $                                         1,200.00
                                                                                                                        $



    63. Total of all property on Schedule A/B. Add line 55 + line 62 ......... .................................................................................                                               .$           1,200.00
Filed 06/20/19                                                                Case 19-90570                                                                           Doc 1


     Debtor    1           MARYJANE                               MEN DOZA
                                                                              L.set Name

     Debtor 2
     (Spouse, if filing)   FirsiName             Msi5eName                    LastName


     United States Bankruptcy Court for the: Eastern District of California

     Case number
     (If known)
                                                                                                                                                U   Check if this is an
                                                                                                                                                    amended filing



   Official Form I 06C
   Schedule C: The Property You Claim as Exempt                                                                                                               04/19

   Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
   Using the property you listed on Schedule A/B: Propei'ty (Official Form 1 06A/B) as your source, list the property that you daim as exempt. If more
   space is needed, fill out and attach to this page as many copies of Pa,t 2: Additional Page as necessary. On the top of any additional pages, write
   your name and case number (if known).

   For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
   specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
   of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
   retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
   limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
   would be limited to the applicable statutory amount.


                      Identify the Property You Claim as Exempt


         Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
          56 You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
          U You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

         For any property you list on Schedule A/B that you claim as exempt, fill in the information below.


           Brief description of the property and line on Current value of the              Amount of the exemption you claim        Specific laws that allow exemption
           Schedule A/B that lists this property          portion you own
                                                               Copy   the value from       Check only one box for each exemption.
                                                               Schedule A/B

          Brief                                                                                                                     703.140(b)(3)
          description:
                                   FURNITURE                   $500.00                         $ 500.00
          Line from                                                                        U   100% of fair market value, up to
          Schedule A/B:            6                                                           any applicable statutory limit


          Brief
                                   ELECTRONICS                 s200.00                         $ 200.00                             703.140(b)(3)
          description:
          Line from                                                                        U   100% of fair market value, up to
          Schedule A/B:                                                                        any applicable statutory limit

          Brief
                                   CLOTHES                     $300.00                     6J $ 300.00                              703.140(b)(3)
          description:
          Line from                                                                        U 100% of fair market value, up to
          Schedule A/B:            11                                                          any applicable statutory limit


    3. Are you claiming a homestead exemption of more than $170,350?
         (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

               No
          U    Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
               64      No
               U       Yes
Filed 06/20/19                                                         Case 19-90570                                                                      Doc 1
    Debtor I       MARYJANE                                       MEN DOZA                      Case number
                  FWstName        MaeName          LastName




                 Additional Page


          Brief description of the property and line      Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
          on Schedule A/B that lists this property        portion you own
                                                          Copy the value from    Check only one box for each exemption
                                                          Schedule A/B

         Brief
                             BANK ACCOUNT                                                                                703.1 40(b)(5)
         description:
                                                                       200.00               200.00
          Line from          17                                                  U 100% of fair market value, upto
          Schedule A/B:                                                             any applicable statutory limit

         Brief
         description:                                                            Us
          Line from                                                              U 100% of fair market value, upto
          Schedule A/B:                                                             any applicable statutory limit


         Brief
         description:                                         $                  U$
          Line from                                                              U 100% of fair market value, up to
          Schedule A/B                                                              any applicable statutory limit


         Brief
         description:                                     $                      U$
          Line from                                                              U 100% of fair market value, up to
          Schedule A/B:                                                             any applicable statutory limit

         Brief
         description:                                     $                      U$
         Line from                                                               U 100% of fair market value, up to
         Schedule A/s:                                                              any applicable statutory limit


         Brief
         description:                                     $________________ U $
         Line from                                                         U 100% of fair market value, up to
         Schedule A/B:                                                              any applicable statutory limit


         Brief
         description:                                     $                      U$
         Line from                                                               U 100% of fair market value, upto
         Schedule VB:                                                               any applicable statutory limit

         Brief
         description:                                     $                      U$
         Line from                                                               U 100% of fair market value, up to
         Schedule A/B:                                                              any applicable statutory limit


         Brief
         description:                                     $________________ U $
         Line from                                                         U 100% of fair market value, upto
         Schedule A/B:                                                              any applicable statutory limit

         Brief
         description:                                     $                      U$
         Line from                                                               U 100% of fair market value, upto
         Schedule A/B:                                                              any applicable statutory limit

         Brief
         description:                                     $________________      U$
         Line from                                                               U 100% of fair market value, up to
         Schedule A/B:                                                              any applicable statutory limit


         Brief
         description:                                     $________________ U $
         Line from                                                         U 100% of fair market value, up to
         Schedule A/B:                                                              any applicable statutory limit
Filed 06/20/19                                                                         Case 19-90570                                                                                  Doc 1



    Debtor 1              MARYJANE                                                MENDOZA
                          First Name                   Middle Name                   Last Name


    Debtor 2
    (Spouse, if filing)   First Name                   Middle Name                   Last Name


    United States Bankruptcy Court for the: Eastern District of California

    Case number
    (If knoen)                                                                                                                                                   U Check If this is an
                                                                                                                                                                     amended filing

    Official Form I 06D
    Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                    12/15

   Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
   information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
   additional pages, write your name and case number (it known).


        Do any creditors have claims secured by your property?
        U      No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
        Rf Yes. Fill in all of the information below.
  •Ti5r             List All Secured Claims
                                                                                                                               Column A                   Column B              Column C
        List all secured claims. if a creditor has more than one secured claim, list the creditor separately                   Amount of claim            Value of collateral   Unsecured
        for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2.                                             that supports this    portion
                                                                                                                               Do not deduct the
        As much as possible, list the claims in alphabetical order according to the creditor's name.                           value of collateral,       claim                 If any

            EXETER FINANCE LLC                                  Describe the property that secures the claim:                  $      21,408.00 $               17,000.00 4,408.00
        Creditor's Name

            P0 BOX 166097
        Number              Street

                                                                As of the date you file, the claim is: Check all that apply.
                                                        U            Contingent
            IRVING                       TX 75016 U                  Unliquidated
        City                             State ZIP Code
                                                        U            Disputed
       Who owes the debt? Check one.                            Nature of lien. Check all that apply.
       4' Debtor 1 only                                          4' An agreement you made (such as mortgage or secured
       U    Debtor 2 only                                            car loan)
       U    Debtor 1 and Debtor 2 only                           U   Statutory lien (such as tax lien, mechanic's lien)
       U    At least one of the debtors and another              U   Judgment lien from a lawsuit
                                                                 U   Other (including a right to offset)
       O  Check if this claim relates to a
          community debt
       Date debt was incurred                                   Last 4 digits of account number - - -
  La                                                            Describe the property that secures the claim:
        Creditor's Name


        Number              Street

                                                                As of the date you file, the claim is: Check all that apply.
                                                                 U   Contingent
                                                                 U   Unliquidated
        City                             State ZIP Code
                                                                 U   Disputed
       Who owes the debt? Check one.                            Nature of lien. Check all that apply.
       U    Debtor 1 only                                        U   An agreement    you   made (such as mortgage or secured
       U    Debtor 2 only                                            car loan)
       (3   Debtor I and Debtor 2 Only                           U   Statutory lien (such as tax lien, mechanic's lien)
       U    At least one of the debtors and another              U   Judgment lien from a lawsuit
                                                                 U   Other (including a right to offset)
       U    Check if this claim relates to a
            community debt
       Date debt was incurred                                   Last 4 digits of account number - - - -
           A,I,t fkm Am,IIm. saml.rn ,sf *,as..e   f..rne'   ('.sI..eern A as..      asm,... W.it.. *hm* n....shase i.aseas.           91 4fiR fl     I
Filed 06/20/19                                                                Case 19-90570                                                                             Doc 1

     Debtor 1             MARYJANE                                          MEN DOZA
                          F,rst Name                  kbdite Name             Last Name


    Debtor 2
    (Spouse, if filing)   Fed Name                    Mddle Name              Last Name



    United States Bankruptcy Court for the: Eastern District of California

    Case number
                                                                                                                                                  U   Check if this is an
     Of known)                                                                                                                                        amended filing


   Official Form I 06E/F
   Schedule ElF: Creditors Who Have Unsecured Claims                                                                                                            12115

   Be as complete and accurate as possible. Use Part I for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
   List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
   A/B: Property (Official Form I06AIB) and on Schedule G: Executory Cont,cts and Unexpired Leases (Official Form 106G). Do not include any
   creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. If more space is
   needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
   any additional pages, write your name and case number (if known).

  •rr                 List All of Your PRIORITY Unsecured Claims

       Do any creditors have priority unsecured claims against you?
         U No. Go to
         4 Yes.
       List all of your priority unsecured claims. If a creditor has more than one priority unsecured daim, list the creditor separately for each daim. For
       each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and
       nonprionty amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority
       unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
        (For an explanation of each type of claim, seethe instructions for this form in the instruction booklet.)
                                                                                                                                   Total claim   Priority     Nonpriority
                                                                                                                                                 amount       amount


  E.I1     INTERNAL REVENUE SERVICE
          Priority Creditors Name
                                                                    Last4digits of account number           6    7     9 8 $ 9,000.00 $ 9,000 00$

           DEPARTMENT OF THE TREASURY                               When was the debt incurred?            01/01/2016
          Number             Street

                                                                    As of the date you file, the claim is: Check all that apply.
          FRESNO                                CA    93888
                                                                    LI   Contingent
          City                                State    ZIP Code
                                                                    LI   Unliquidated
          Who incurred the debt? Check one.
                                                                    LI   Disputed
            Debtor 1 only
          LI     Debtor2 only                                       Type of PRIORITY unsecured claim:
          LI     Debtor I and Debtor 2 only
                                                                    LI   Domestic support obligations
          Li     At least one of the debtors and another
                                                                         Taxes and certain other debts you owe the govemment
          LI     Check if this claim is for a community debt
                                                                    LI   Claims for death or personal injury white you were
          Is the claim subject to offset?                                intoxicated
                 No                                                 LI   Other. Specify
          LiVes

  tiJ     Priority Creditors Name
                                                                    Last 4 digits of account number - - -
                                                                    When was the debt incurred?
          Number             Street
                                                                    As of the date you file, the claim is: Check all that apply.
                                                                    LI   Contingent
          City                                State    ZIP Code     LI   Unliquidated
          Who incurred the debt? Check one.                         LI   Disputed
          U Debtor I only
                                                                    Type of PRIORITY unsecured claim:
          LI     Debtor 2 only
                                                                    LI   Domestic support obligations
          LI     Debtor 1 and Debtor 2 only
          LI     At least one of the debtors and another
                                                                    LI   Taxes and certain other debts you owe the government
                                                                    U    Claims for death or personal injury white you were
          LI     Check if this claim is for a community debt             intoxicated
          Is the claim subject to offset?                           LI   Other. Specify
          LI     No
FiledDebtor
      06/20/19
            I MARYJANE                                                       Case 19-90570
                                                                            MENDOZA                            Case number
                                                                                                                                                                                  Doc 1
                     Fest Name       MdIe Name             Last Name


   •r&              Your PRIORITY Unsecured Claims - Continuation Page

    After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth.                                Total claim       Priority       Nonpriority
                                                                                                                                                            amount         amount


   LI_________
                                                                       Last 4 digits of account number - - - - $                                        $              $___________
        Priority Creditors Name

                   ____________________________________ When was the debt incurred?
        Number            Street

                                                                       As of the date you file, the claim is: Check all that apply.

                                                                       U   Contingent
                                            State    ZIP Code          U   Unliquidated
                                                                       U   Disputed
        Who incurred the debt? Check one.

        U      Debtor 1 only                                           Type of PRIORITY unsecured claim:
        U      Debtor 2 only
                                                                       U   Domestic support obligations
        U      Debtor I and Debtor 2 only
                                                                       U   Taxes and certain other debts you owe the government
        U      At least one of the debtors and another
                                                                       U   Claims for death or personal injury while you were
                                                                           intoxicated
        U      Check if this claim is for a community debt
                                                                       U   Other. Specify

        Is the claim subject to offset?

        UN0
        U Yes

   LI_________
                                                                       Last 4 digits of account number - - - -                        $                 $              $___________
        Priority Creditors Name

                                                                       When was the debt incurred?
        Number           Street

                                                                       As of the date you file, the claim is: Check all that apply.

                                                                       U   Contingent
        City                                State    ZIP Code          U   Unliquidated
                                                                       U   Disputed
        Who incurred the debt? Check one.

        U      Debtor 1 only                                           Type of PRIORITY unsecured claim:
        U      Debtor 2 only
                                                                       U   Domestic support obligations
        U      Debtor 1 and Debtor 2 only
                                                                       U   Taxes and certain other debts you owe the government
        U      At least one of the debtors and another
                                                                       U   Claims for death or personal injury while you were
                                                                           intoxicated
        U      Check if this claim is for a community debt
                                                                       U   Other. Specify

        Is the claim subject to offset?

        U No
        UYes

   LI_________
                                                                       Last 4 digits of account number -               -        -     $                 $              $
        P nonty Creditor s Name

                                                                       When was the debt incurred?
        Number           Street

                                                                       As of the date you file, the claim is: Check all that apply.

                                                                       U   Contingent
        City                                State    ZIP Code          U   Unliquidated
                                                                       U   Disputed
        Who incurred the debt? Check one.

        U      Debtor 1 only                                           Type of PRIORITY unsecured claim:
        U      Debtor 2 only
                                                                       U   Domestic support obligations
        U      Debtor 1 and Debtor 2 only
                                                                       U   Taxes and certain other debts you owe the government
        U      At least one of the debtors and another
                                                                       U   Claims for death or personal injury while you were
                                                                           intoxicated
        U      Check if this claim is for a community debt
                                                                       U   Other. Specify

        Is the claim subject to offset?

        U No
FiledDebtor
      06/20/19
            1 MARYJANE                                                            Case 19-90570
                                                                                 MENDOZA                      Case number                                                          Doc 1
                        First Name      Middle Name           Last Name


                       List All of Your NONPRIORITY Unsecured Claims

         Do any creditors have nonpriority unsecured claims against you?
         Li    No. You have nothing to report in this part. Submit this form to the court with your other schedules.
               Yes

      List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
      nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
      included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.lf you have more than three nonprionty unsecured
      claims liii out the Continuation Page of Part 2.

                                                                                                                                                                     Total claim

   El ASCENDIUM EDUCATION
          Nonpriority Creditors Name
                                                                                       Last4digitsofaccountnumberl                  j., 1.. J                             17521 00
                                                                                       When was the debt incurred?              10/22/2018
          111100 USA PRKW'Y

          FISHERS                                           IN             46037
                                                           Nate           ZIP Code     As of the date you file, the claim is: Check all that apply.

                                                                                        Li   Contingent
          Who incurred the debt? Check one.                                             U    Unliquidaled
                 Debtor I only                                                          U    Disputed
          U      Debtor 2 only
          U      Debtor 1 and Debtor 2 only                                            Type of NONPRIORITY unsecured claim:
          U      At least one of the debtors and another
                                                                                       U     Student loans
          U      Check if this claim is for a community debt                           U     Obligations arising out of a separation agreement or divorce
                                                                                             that you did not report as priority claims
          Is the claim subject to offset?                                              U     Debts to pension or profit-sharing plans, and other similar debts
                 No                                                                    6(    Other, specify   EDUCATION
          U      Yes


          CAPITAL ONE BANK USA NA                                                      Last4digits of account number             2 5 2 1                         $            457.00
          Nonpnority Creditors Name                                                    When was the debt incurred?              05/11/2017
          P0 BOX 30281
          Number             Street

          SALT LAKE CITY                                   UT              84130       As of the date you file, the claim is: Check all that apply.
          City                                             State          ZIP Code
                                                                                       U     Contingent
          Who incurred the debt? Check one.                                            U     Unliquidated

          14     Debtor 1 only                                                         U     Disputed

          U      Debtor 2 only
                                                                                       Type of NONPRIORITY unsecured claim:
          U      Debtor 1 and Debtor 2 only
          U      At least one of the debtors and another                               U     Student loans
                                                                                       U     Obligations arising out of a separation agreement or divorce
          U      Check if this claim is for a community debt                                 that you did not report as priority claims
          Is the claim subject to offset?                                              U     Debts to pension or profit-sharing plans, and other similar debts
          14     No                                                                    (4'   Other, specify   REVOLVING
          Dyes


   Eli    KIA MOTORS FINANCE
          Nonpriority Creditor's Name
                                                                                       Last 4 digits of account number

                                                                                       When was the debt incurred?
                                                                                                                                   _j
                                                                                                                                06/18/2012
                                                                                                                                                                 $        10,480.00
          P0 BOX 20835
          Number             Street

          FOUNTAIN VLY                                      CA             92728
                                                                                       As of the date you file, the claim is: Check all that apply.
          City                                             State          ZIP Code


          Who incurred the debt? Check one.
                                                                                       U     Contingent
                                                                                       U     unliquidated
                 Debtor 1 only
                                                                                       U     Disputed
          U      Debtor 2 only
          U      Debtor 1 and Debtor 2 only
                                                                                       Type of NONPRIORITY unsecured claim:
          U      At least one of the debtors and another
                                                                                       U     Student loans
          U      Check if this claim is for a community debt                           U     Obligations arising out of a separation agreement or divorce
                                                                                             that you did not report as priority claims
          Is the claim subject to offset?
                                                                                       U     Debts to pension or profit-sharing plans, and other similar debts
          Vf No
          U Yes
                                                                                        4'   Other, specify   COLLECTION
FiledDebtor
      06/20/19
            I MARYJANE                                                          Case 19-90570
                                                                               MENDOZA                     Case number                                                 Doc 1
                     First Name       Mddle Name            Last Name



                    Your NONPRIORITY Unsecured Claims - Continuation Page



    After listing any entries on this page, number 'them beginning with 4.4, followed by 4.5, and so forth.                                                     Total claim



   FI    KOHLS DEPARTMENT STORE
        Nonpriority Creditor's Name
                                                                                       Last 4 digits of account number        ]. 6 . 6 5                        $ 601.00
                                                                                       When was the debt incurred?            05/12/2012
         P0 BOX 3115
        Number            Street
                                                                                       As of the date you file, the claim is: Check all that apply.
         MILWAUKEE                                        Wi             53201
        City                                             State          ZIPCode        U    Contingent
                                                                                       U    Unliquidated
        Who incurred the debt? Check one.
                                                                                       U    Disputed
         Pf Debtor 1 only
         U Debtor 2 only                                                               Type of NONPRIORITY unsecured claim:
         U Debtor 1 and Debtor 2 only                                                  U    Student loans
         13    Al least one of the debtors and another
                                                                                       U    Obligations ansing out of a separation agreement or divorce that
                                                                                            you did not report as priority claims
         U     Check if this claim is for a community debt
                                                                                       U    Debts to pension or profit-sharing plans, and other similar debts
        Is the claim subject to offset?                                                Wf   Other, specify   REVOLVING
               No
         U     Yes




         WEBBANK/FINGERHUT                                                             Last 4 digits of account number         6 4 7 2                          $ 794.00
        Nonpnority Creditors Name
                                                                                       When was the debt incurred?            09/1412017
         6250 RIDGEWOOD ROA
        Number            Street
                                                                                       As of the date you file, the claim is: Check all that apply.
         SAINT CLOUD                                      MN             56303
        City                                             State          ZIP Code       U    contingent
                                                                                       U    Unhiquidated
        Who incurred the debt? Check one.
                                                                                       U    Disputed
               Debtor I only
        U      Debtor 2 only                                                           Type of NONPRIORITY unsecured daim:
        U      Debtor 1 and Debtor 2 only
                                                                                       U    Student loans
        U      At least one of the debtors and another
                                                                                       U    Obligations arising out of a separation agreement or divorce that
                                                                                            you did not report as priority daims
        U      Check if this claim is for a community debt
                                                                                       U    Debts to pension or profit-sharing plans, and other similar debts
        Is the claim subject to offset?                                                Wf   Other.Specify    REVOLVING
        66 No
        U Yes

                                                                                                                                                                $ 3,052.00
         AD ASTRA RECOVERY SERVICE                                                     Last 4 digits of account number         6 3 2 6
        Nonpriority Creditor's Name
                                                                                       When was the debt incurred?            01/27/2018
         7330 W 33RD ST NSTE 118
        Number            Street
                                                                                       As of the date you file, the claim is: Check all that apply.
         \MCHITA                                          KS             67205
        City                                             State          ZIP Code       U    Contingent
                                                                                       U    Unliquidated
        Who incurred the debt? Check one.
                                                                                       U    Disputed
        Vr Debtor I only
        U      Debtor 2 only                                                           Type of NONPRIORITY unsecured claim:
        U      Debtor 1 and Debtor 2 only
                                                                                       U    Student loans
        U      At least one of the debtors and another
                                                                                       U    Obligations arising out of a separation agreement or divorce that
                                                                                            you did not report as priority claims
        U      Check if this claim is for a community debt
                                                                                       U    Debts to pension or profit-sharing plans, and other similar debts
        Is the claim subject to offset?                                                Ri   Other. specify   FINANCIAL
               No
        U      Yes
FiledDebtor
       06/20/19
            I MARYJANE                                    MEN DOZA                 Case 19-90570              Case number
                                                                                                                                                                                         Doc 1
                     First Name      ttdste Name            Last Name


  •TW List All of Your NONPRIORITY Unsecured Claims

      Do any creditors have nonpriority unsecured claims against you?
        U   No. You have nothing to report in this part. Submit this form to the court with your other schedules.
            Yes

      List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
      nonpriority unsecured claim, list the creditor separatety for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
      included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.lf you have more than three nonpriority unsecured
      claims fill out the Continuation Page of Part 2.

                                                                                                                                                                     Total claim

  El    ALLIED COLLECTION
        Nonpriority Creditors Name
                                                                                        Last 4 digits of account number         5 5 0 5
                                                                                                                                                                            1 054 00
                                                                                                                                                                             ,       .



                                                                                        When was the debt incurred?            03/04/3016
        3080 S DURANGO DR #208
        Number            Street

        LAS VEGAS                                        NV              89117
        City                                             State          ZIP Code        As of the date you file, the claim is: Check all that apply.

                                                                                        U    Contingent
        Who incurred the debt? Check one.                                               U    Unliquidated
        iA     Debtor 1 only                                                            U    Disputed
        U      Debtor 2 only
        U      Debtor 1 and Debtor 2 only                                               Type of NONPRIORITY unsecured claim:
        U      At least one of the debtors and another                                  U    Student loans

        U      Check if this claim is for a community debt                              U    Obligations arising out of a separation agreement or divorce
                                                                                             that you did not report as priority claims
        Is the claim subject to offset?                                                 U    Debts to pension or profit-sharing plans, and other similar debts
        10     No                                                                            Other. specify   MEDICAL
        U      Yes


  El    CBCS
        Nonpriority Creditors Name
                                                                                        Last 4 digits of account number
                                                                                        When was the debt incurred?
                                                                                                                                 3 0 2 2
                                                                                                                                09/04/2018
                                                                                                                                                                 $                 55.00

        P0 BOX 2076
        Number            Street

        COLUMBUS                                                                        As of the date you file, the claim is: Check all that apply.
                                                         OH              43216
        City                                             State          ZIP Code
                                                                                        U    Contingent

        Who incurred the debt? Check one.                                               U    Unliquidated

               Debtor 1 only
                                                                                        U    Disputed

        U      Debtor2 only
                                                                                        Type of NONPRIORITY unsecured claim:
        U      Debtor I and Debtor 2 only
        U      At least one of the debtors and another                                  U    Student loans
                                                                                        U    Obligations arising out of a separation agreement or divorce
        U      Check if this claim is for a community debt                                   that you did not report as priority claims
        Is the claim subject to offset?                                                 U    Debts to pension or profit-sharing plans, and other similar debts

               No                                                                            Other, specify   COLLECTION
        U      Yes


  El]   FST FINANCIAL
        Nonpriority Creditors Name
                                                                                        Last 4 digits of account number .....j    ....4 ....1 .....i
                                                                                                                                06/19/2015
                                                                                                                                                                 $               133.00
                                                                                        When was the debt incurred?
        495 OLD CON NETICUT PATh SUITE 220
        Number            Street

        FARMINGTON                                        MA             01701
                                                                                        As of the date you file, the claim is: Check all that apply.
        City                                             State          ZIP Code


        Who incurred the debt? Check one.
                                                                                        U    Contingent
                                                                                        U    Unhiquidated
               Debtor 1 only
                                                                                        U    Disputed
        U      Debtor 2 only
        U      Debtor 1 and Debtor 2 only
                                                                                        Type of NONPRIORITY unsecured claim:
        U      At least one of the debtors and another
                                                                                        U    Student loans
        U      Check if this claim is for a community debt                              U    Obligations arising out of a separation agreement or divorce
                                                                                             that you did not report as priority claims
        Is the claim subject to offset?
                                                                                        U    Debts to pension or profit-sharing plans, and other similar debts
        Vf No                                                                           Vr   Other. Specify   COLLECTION
        U Yes
FiledDebtor
       06/20/19
            1 MARYJANE                                    MENDOZA                 Case 19-90570             Case number   (if
                                                                                                                                                                         Doc 1
                     FhstName        ttdtheName             LastName




                    Your NONPRIORITY Unsecured Claims - Continuation Page



    After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                       Total claim




         JEFFERSON CAPITAL                                                              Last 4 digits of account number         3 9 0 4                          $ 794.00
        Nonpriority Creditors Name
                                                                                        When was the debt incurred?             05130/2018
         16 MCLELAND RD
        Number           Street
                                                                                        As of the date you file, the claim is: Check all that apply.
         SAINT CLOUD                                      MN            56303
        City                                             State         ZIP Code         U    Contingent
                                                                                        U    Unliquidated
        Who incurred the debt? Check one.
                                                                                        LI   Disputed
         Vf Debtor 1 only
         U Debtor 2 only                                                                Type of NONPRIORITY unsecured claim:
         U Debtor 1 and Debtor 2 only                                                   U    Student loans
         U At least one of the debtors and another                                      U    Obligations arising out of a separation agreement or divorce that
                                                                                             you did not report as priority claims
         U     Check if this claim is for a community debt
                                                                                        U    Debts to pension or profit-sharing plans, and other similar debts
        Is the claim subject to offset?                                                      Other. Specity   COLLECTION
               No
         U     Yes




  [II    LVNV FUNDING                                                                   Last 4 digits of account number         6 1 9 9                          $ 601.00
        Nonpriority Creditors Name
                                                                                        When was the debt incurred?             05/18/2018
         P0 BOX 1269
        Number           Street
                                                                                        As of the date you file, the claim is: Check all that apply.
         GREENVILLE                                       SC            29603
        City                                             State         ZIP Code         U    Contingent
                                                                                        U    Unliquidated
        Who incurred the debt? Check one.
                                                                                        U    Disputed
               Debtor 1 only
        U      Debtor 2 only                                                            Type of NONPRIORITY unsecured             daim:
        U      Debtor 1 and Debtor 2 only
                                                                                        U    Student loans
        U      At least one of the debtors and another
                                                                                        U    Obligations arising out of a separation agreement or divorce that
                                                                                             you did not report as priority claims
        U      Check if this claim is for a community debt
                                                                                        U    Debts to pension or profit-sharing plans, and other similar debts
        Is the claim subject to offset?                                                      Other. Specify   COLLECTION
        61 No
        U Yes

  U PLAZA SERVICES                                                                      Last 4 digits of account number         _L i I A.
                                                                                                                                                                 $ 315.00

        Nonpnority Creditors Name
                                                                                        When was the debt incurred?             07/10/2018
         110 HAMMOND DR
        Number           Street
                                                                                        As of the date you fle, the claim is: Check all that apply
         ATLANTA                                         GA             30328
        City                                             State         ZIP Code         U    contingent
                                                                                        U    Unliquidated
        Who incurred the debt? Check one.
                                                                                        U    Disputed
               Debtor I only
        U      Debtor 2 only                                                            Type of NONPRIORI1Y unsecured             claim:
        U      Debtor 1 and Debtor 2 only
                                                                                        U    Student loans
        U      At least one of the debtors and another
                                                                                        U    Obligations arising out of a separation agreement or divorce that
                                                                                             you did not report as priority claims
        U      Check if this claim is for a community debt
                                                                                        U    Debts to pension or profit-sharing plans, and other similar debts
        Is the claim subject to offset?                                                 66   Other. Specify   COLLECTION
        Wf No
        UYSS
FiledDebtor
       06/20/19
            I MARYJANE                                    MENDOZA                  Case 19-90570               Case number                                                          Doc 1
                      First Name     ttdste Name            Last Name



                     List All of Your NONPRIORITY Unsecured Claims

       Do any creditors have nonpriority unsecured claims against you?
       LI    No. You have nothing to report in this part. Submit this form to the court with your other schedules.
       14 Yes
      List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
      nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
      included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.lf you have more than three nonpriority unsecured
      claims fill out the Continuation Page of Part 2.

                                                                                                                                                                      Total claim

  El    PORTFOLIO RECOVERY
        Nonpriortty Creditors Name
                                                                                        Last 4 digits of account number          5   7         9 3
                                                                                                                                                                           1 , 251.00
                                                                                                                                                                  $__________________
                                                                                        When was the debt incurred?             05/30/2018
        120 CORPORATE BLVD STE 100
        Number             Street
        NORFOLK                                          VA              23502
        City                                             State          ZIP Code        As of the date you file, the claim is: Check all that apply.

                                                                                        U     Contingent
        Who incurred the debt? Check one.                                               U     Unhiquidated
               Debtor 1 only                                                            U     Disputed
        U      Debtor 2 only
        U      Debtor 1 and Debtor 2 only                                               Type of NONPRIORITY unsecured claim:
        U      At least one of the debtors and another
                                                                                        U     Student loans

        U      Check if this claim is for a community debt                              U     Obligations arising out of a separation agreement or divorce
                                                                                              that you did not report as priority claims
        Is the claim subject to offset?                                                 U     Debts to pension or prefit-sharing plans, and other similar debts
               N.                                                                             Other, Specify   BANKING
        UYes


  El PORTFOLIO RECOVERY
        Nonpnority Credtor's Name
                                                                                        Last 4 digits of account number
                                                                                        When was the debt incurred?
                                                                                                                                 .j. 3 7 8
                                                                                                                                 05/30/2018
                                                                                                                                                                  $            562.00

        120 CORPORATE BLVD STE 100
        Number             Street
        NORFOLK                                          VA              23502          As of the date you file, the claim is: Check all that apply.
        City                                             State          ZIP Code
                                                                                        U     Contingent
        Who incurred the debt? Check one.                                               U     Unliquidated

        14     Debtor 1 only                                                            U     Disputed

        U      Debtor 2 only
                                                                                        Type of NONPRIORITY unsecured claim:
        U      Debtor 1 and Debtor 2 only
        U      At least one of the debtors and another                                  U     Student loans
                                                                                        U     Obligations arising out of a separation agreement or divorce
        U      Check if this claim is for a community debt                                    that you did not report as priority claims
        Is the claim subject to offset?                                                 U     Debts to pension or prefit-sharing plans, and other similar debts

               No                                                                       Ll'   Other. Specify   BANKING
        UYes


  El    COMENITY BANKNCTRSSEC
        Nonpriority Creditors Name
                                                                                        Last 4 digits of account number ..j           .....


                                                                                                                                 05/20/2017
                                                                                                                                              ....1               $            561.00
                                                                                        When was the debt incurred?
        P0 BOX 182789
        Number             Street
        COLUMBUS                                          OH             43218          As of the date you file, the claim is: Check all that apply.
        City                                             State          ZIPCode

        Who incurred the debt? Check one.
                                                                                        U     Contingent
                                                                                        U     Unliquidated
               Debtor 1 only
                                                                                        U     Disputed
        U      Debtor 2 only
        U      Debtor 1 and Debtor 2 only
                                                                                        Type of NONPRIORITY unsecured claim:
        U      At least one of the debtors and another
                                                                                        U     Student loans
        U      Check if this claim is for a community debt                              U     Obligations arising out of a separation agreement or divorce
                                                                                              that you did not report as priority claims
        Is the claim subject to offset?
                                                                                        U     Debts to pension or profit-sharing plans, and other similar debts
               No
                                                                                              Other. Specify   REVOLVING
        U      Yes
FiledDebtor
       06/20/19
            I MARYJANE                                   MENDOZA                   Case 19-90570             Case number                                                  Doc 1
                     First Name       M,dste Name           Last Name



                    Your NONPRIORITY Unsecured Claims - Continuation Page



    After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                        Total claim



  FI     COMENITYCAPITALBANK/ULTA
        Nonpoority Creditor's Name
                                                                                         Last 4 digits of account number         5. _ .... _.                     $ 1,251.00
                                                                                         When was the debt incurred?            10/28/2016
         P0 BOX 182120
        Number            Street
                                                                                         As of the date you file, the claim is: Check all that apply
         COLUMBUS                                         OH             43218
                                                                        ZIP Code         U    Contingent
                                                                                         U    Unliquidated
        Who incurred the debt? Check one.
                                                                                         U    Disputed
               Debtor 1 only
        U      Debtor 2 only                                                             Type of NON PRIORITY unsecured              claim:
        U      Debtor 1 and Debtor 2 only
                                                                                         U    Student loans
        U      At least one of the debtors and another
                                                                                         U    Obligations arising out of a separation agreement or divorce that
                                                                                              you did not report as priority claims
        U      Check if this claim is for a community debt
                                                                                         U    Debts to pension or profit-sharing plans, and other similar debts
        Is the claim subject to offset?                                                       Other. Specify   REWOLVING
               No
        U      Yes




         FIRST PREMIER BANK                                                              Last 4 digits of account number         3            j., j_              $ 593.00
        Nonpriority Creditor's Name
                                                                                         When was the debt incurred?            09/27/2017
         3820 N LOUISE AVE
                                                                                         As of the date you file, the claim is: Check all that apply,
         SIOUX FALLS                                      SD             57107
        City                                             State          ZIP Code         U    Contingent
                                                                                         U    Unliquidated
        Who incurred the debt? Check one.
                                                                                         U    Disputed
        Vf Debtor 1 only
        U Debtor 2 only                                                                  Type of NONPRIORITY unsecured               claim:
        U Debtor 1 and Debtor 2 only                                                     U    Student loans
        U At least one of the debtors and another                                        U    Obligations arising out of a separation agreement or divorce that
                                                                                              you did not report as priority claims
        U      Check if this claim is for a community debt
                                                                                         U    Debts to pension or profit-sharing plans, and other similar debts
        Is the claim subject to offset?                                                  Wf   Other. Specify   REVOLVING
        Qf     No
        Ues


                                                                                                                                                                  $ 4,453.87
         DIRECT RECOVERY SERVICES                                                        Last 4 digits of account number         6 7 9 8
        Nonpriority Creditor's Name
                                                                                         When was the debt incurred?            01/01/2018
        629 7TH AVE
        Number            Street
                                                                                         As of the date you file, the claim is: Check all that apply.
         TWO HARBORS                                      MN             55616
        City                                             State          ZIP Code         o    Contingent
                                                                                         U    Unliquidated
        Who incurred the debt? Check one,
                                                                                         U    Disputed
               Debtor 1 only
        U      Debtor 2 only                                                             Type of NONPRIORITY unsecured               claim:
        U      Debtor I and Debtor 2 only
                                                                                         U    Student loans
        U      At least one of the debtors and another
                                                                                         U    Obligations arising out of a separation agreement or divorce that
                                                                                              you did not report as priority claims
        U      Check if this claim is for a community debt
                                                                                         U    Debts to pension or profit-sharing plans, and other similar debts
        Is the claim subject to offset?                                                       Other. Specify   COLLECTION
               No
        U      Yes
FiledDebtor
      06/20/19
            1 MARYJANE                                      MEN DOZA               Case 19-90570                Case number                                                          Doc 1
                      Fire Name        Midee Name            Lae Name


                     List All of Your NONPRIORITY Unsecured Claims

      Do any creditors have nonpriority unsecured claims against you?
        Li   No. You have nothing to report in this part. Submit this form to the court with your other schedules.
             Yes

      List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
      nonpriority unsecured claim, list the creditor separately for each daim. For each claim listed, identity what type of claim it is. Do not list claims already
      included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.lf you have more than three nonpriority unsecured
      claims fill out the Continuation Page of Part 2.

                                                                                                                                                                       Total claim

   El    ADVANCE AMERICA
         Nonpriority Creditor's Name
                                                                                         L.ast4digitsofaccountnumber              6   J. 9       A                            31500
                                                                                                                                                                   $__________________
                                                                                        When was the debt incurred?              01/01/2018
         2101 STANDIFORD AVE SUITE J
         Number            Street

         MODESTO                                          CA             95350
         City                                             State         ZIP Code         As of the date you file, the claim is: Check all that apply.

                                                                                         U     Contingent
         Who incurred the debt? Check one.                                               U     Unhiquidated
                Debtor I only                                                            U     Disputed
         U      Debtor 2 only
         U      Debtor I and Debtor 2 only                                               Type of NONPRIORITY unsecured claim:
         U      At least one of the debtors and another
                                                                                         U     Student loans

         U      Check if this claim is for a community debt                              U     Obligations arising out of a separation agreement or divorce
                                                                                               that you did not report as priority claims
         Is the claim subject to offset?                                                 U     Debts to pension or profit-sharing plans, and other similar debts
                No                                                                       6(    Other. Specify   FINANCIAL
         UVes


   Eli   Nonpriority Creditor's Name
                                                                                         Last 4 digits of account number
                                                                                         When was the debt incurred?
                                                                                                                                 ). X X X
                                                                                                                                 01/01/2018
                                                                                                                                                                   $            799.59

         303 2ND STREET STE 750
         Number            Street
                                                                                         As of the date you file, the claim is: Check all that apply.
         SAN FRANCISCO                                    CA             94107
         City                                             State         ZIP Code
                                                                                         U     Contingent

         Who incurred the debt? Check one.                                               U     Unliquidated

         14     Debtor 1 only
                                                                                         U     Disputed

         U      Debtor 2 only
                                                                                         Type of NONPRIORITY unsecured claim:
         U      Debtor 1 and Debtor 2 only
         U      At least one of the debtors and another                                  U     Student loans
                                                                                         U     Obligations arising out of a separation agreement or divorce
         U      Check if this claim is for a community debt                                    that you did not report as priority claims
         Is the claim subject to offset?                                                 U     Debts to pension or profit-sharing plans, and other similar debts

                No                                                                       6(    Other. Specify   FINANCIAL
         U      Yes


   El    BIG PICTURE LOANS
         Nonpriority Creditor's Name
                                                                                         Last 4 digits of account number             .1 . j
                                                                                                                                  01/01/2018
                                                                                                                                                                   $          1,228.00
                                                                                         When was the debt incurred?
         E23970 POW WOW TRAIL
         Number            Street

         WATERSMEET                                        W             49969
                                                                                         As of the date you file, the claim is: Check all that apply.
         City                                             State         ZIP Code

                                                                                         U     Contingent
         Who incurred the debt? Check one.
                                                                                         U     Unliquidated
                Debtor I only
                                                                                         U     Disputed
         U      Debtor 2 only
         U      Debtor 1 and Debtor 2 only
                                                                                         Type of NONPRIORITY unsecured claim:
         U      At least one of the debtors and another
                                                                                         U     Student loans
         U      Check if this claim is for a community debt                              U     Obligations arising out of a separation agreement or divorce
                                                                                               that you did not report as priority claims
         Is the claim subject to offset?
                                                                                         U     Debts to pension or profit-sharing plans, and other similar debts
         14 No                                                                           (3'   Other, Specify   FINANCIAL
         U Yes
FiledDebtor
      06/20/19
            I MARYJANE                                      MENDOZA                 Case 19-90570              Case number                                                     Doc 1
                      Fed Name        Mddle Name             Last Name



                     Your NONPRIORITY Unsecured Claims - Continuation Page



    After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                              Total claim




   F-1   SIMM ASSOCIATES
         Nonpnonty Creditors Name
                                                                                           Last 4 digits of account number         6     ..L                        $ 786.53
                                                                                           When was the debt incurred?            01/01/2017
         800 PENCADER DR
                                                                                           As of the date you file, the claim is: Check all that apply.
         NEWARK                                            DE             19702
         City                                             State          ZIP Code          U    contingent
                                                                                           U    Unliquidated
         Who incurred the debt? Check one.
                                                                                           U    Disputed
                Debtor 1 only
         U      Debtor 2 only                                                              Type of NONPRIORITY unsecured               claim:
         U      Debtor I and Debtor 2 only
                                                                                           U    Student loans
         U      At least one of the debtors and another
                                                                                           U    Obligations arising out of a separation agreement or divorce that
                                                                                                you did not report as priority claims
         LI     Check if this claim is for a community debt
                                                                                           U    Debts 10 pension or pmfit-sttanng plans, and other similar debts
         Is the claim subject to offset?                                                   Vf   Other, specify   COLLECTION
                No
         U      Yes




   U                                                                                       Last 4 digits of account number - - - -                                  $
         Nonpnority Creditors Name
                                                                                           When was the debt incurred?

                          Street
                                                                                           As of the date you file, the claim is: Check all that apply.

         City                                             State          ZIP Code          U    Contingent
                                                                                           U    unliquioated
         Who incurred the debt? Check one.
                                                                                           U    Disputed
         U      Debtor 1 only
         U      Debtor 2 only                                                              Type of NONPRIORITY unsecured               claim:
         U      Debtor 1 and Debtor 2 only
                                                                                           U    Student loans
         U      At least one of the debtors and another
                                                                                           U    Obligations arising out of a separation agreement or divorce that
                                                                                                you did not report as priority claims
         U      Check if this claim is for a community debt
                                                                                           LI   Debts to pension or profit-shanng plans, and other similar debts
         Is the claim subject to offset?                                                   LI   Other. Specify___________________________
         U      No
         U      Yes



   FEW                                                                                     Last 4 digits of account number -
                                                                                                                                                                    $

         Nonpriority Creditors Name
                                                                                           When was the debt incurred?

         Number           Street
                                                                                           As of the date you file, the claim is: Check all that apply.

         City                                             State          ZIP Code          LI   Contingent
                                                                                           LI   Unliquidated
         Who incurred the debt? Check one.
                                                                                           U    Disputed
         U      Debtor 1 only
         U      Debtor 2 only                                                              Type of NONPRIORITY unsecured               claim:
         U      Debtor 1 and Debtor 2 only
                                                                                           U    Student loans
         U      At least one of the debtors and another
                                                                                           U    Obligations arising out of a separation agreement or divorce that
                                                                                                you did not report as priority claims
         U      Check if this claim is for a community debt
                                                                                           U    Debts to pension or profit-sharing plans, and other similar debts
         Is the claim subject to offset?                                                   LI   Other. Specify___________________________
         U      No
         U      Yes
FiledDebtor
      06/20/19
            1 MARYJANE                                    MENDOZA                Case 19-90570            Case number (if
                                                                                                                                                                     Doc 1
                     First Name     Middle Name           Last Name



   •Tcf             List Others to Be Notified About a Debt That You Already Listed


    5.   Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts I or 2. For
         example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts I or
         2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts I or 2, list the
         additional creditors here. If you do not have additional persons to be notified for any debts in Parts I or 2, do not fill out or submit this page.

                                                                                    On which entry in Part I or Part 2 did you list the original creditor?
           Name

                                                                                    Line       of (Check one):    U   Part 1: Creditors with Priority Unsecured Claims
           Number         Street
                                                                                                                  U   Part 2: Creditors with Nonprionty Unsecured Claims

                                                                                    Last 4 digits of account number - - - -

           City                                   State               ZIP Code


                                                                                    On which entry in Part I or Part 2 did you list the original creditor?
           Name

                                                                                    Line        of (Check one):   U   Part 1: Creditors with Priority Unsecured Claims
           Number          Street
                                                                                                                  U   Part 2: Creditors with Nonpriority Unsecured
                                                                                    Claims

                                                                                    Last 4 digits of account number
           City                                   State               ZIPCode


                                                                                    On which entry in Part I or Part 2 did you list the original creditor?
           Name

                                                                                    Line        of (Check one):   U   Part 1: Creditors with Priority Unsecured Claims
           Number          Street
                                                                                                                  U   Part 2: Creditors with Nonpriority Unsecured
                                                                                    Claims

                                                                                    Last 4 digits of account number - - - -
           City                                   State               ZIP Code

                                                                                    On which entry in Part I or Part 2 did you list the original creditor?
           Name

                                                                                    Line        of (Check one):   U   Part 1: Creditors with Priority Unsecured Claims
           Number          Street
                                                                                                                  U   Part 2: Creditors with Nonpriority Unsecured
                                                                                    Claims

                                                                        _____       Last 4 digits of account number
           City                                   State               ZIP Code                                         -     -




                                                                                    On which entry in Part I or Part 2 did you list the original creditor?
           Name

                                                                                    Line        of (Check one):   U   Part 1: Creditors with Priority Unsecured Claims
           Number          Street
                                                                                                                  U   Part 2: Creditors with Nonpnority Unsecured
                                                                                    Claims

                                                                                    Last 4 digits of account number - - -
           City                                   State               ZIP Code                                                        -

                                                                                    On which entry in Part I or Part 2 did you list the original creditor?
           Name

                                                                                    Line        of (Check one):   U   Part 1: Creditors with Priority Unsecured Claims
           Number          Street
                                                                                                                  U   Part 2: Creditors with Nonpriority Unsecured
                                                                                    Claims

                                                                                    Last 4 digits of account number_ - - -
           City                                   State               ZIP Code


                                                                                    On which entry in Part I or Part 2 did you list the original creditor?
           Name


                                                                                    Line        of (Check one):   U   Part 1: Creditors with Priority Unsecured Claims
           Number          Street
                                                                                                                  U   Part 2: Creditors with Nonpriority Unsecured
                                                                                    Claims


           City                                   State               ZIPCode
                                                                                    Last 4 digits of account number_ - - -
FiledDebtor
      06/20/19
            1 MARYJANE                               MEN DOZA          Case 19-90570            Case number   (if
                                                                                                                                               Doc 1
                   frst Name      tddJe Name          Last Name



    lfliEl Add the Amounts for Each Type of Unsecured Claim



    6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
        Add the amounts for each type of unsecured claim.




                                                                                           Total claim


                         Domestic support obligations
    Total claims
    from Part I
                         Taxes and certain other debts you owe the
                         government                                                                       9,000.00

                         Claims for death or personal injury while you were
                         intoxicated
                                                                                           $

                         Other. Add all other priority unsecured claims.
                          kite that amount here.




                         Total. Add lines 6a through 6d.
                                                                                           $              9,000.00


                                                                                           Total claim


    Total claims 6f. Student loans                                             61.

    from Part 2 6g. Obligations arising out of a separation agreement
                     or divorce that you did not report as priority
                     claims                                                                 $_____________________
                         Debts to pension or profit-sharing plans, and other
                         similar debts                                                     a



                         Other. Add all other nonpnority unsecured claims.
                         Vkite that amount here.                                          +$             47,657.99


                        Total. Add lines 6f through 6i.                              II    $             47,657.99
Filed 06/20/19                                                                Case 19-90570                                                                          Doc 1



     Debtor               MARYJANE                                         MENDOZA
                          Fist Name               Middle Name                 Last Name


     Debtor 2
     (Spouse it filing)   FWst Name               Middle Name                 Last Name



     United Stales Bankruptcy Court for the: Eastern District of California

     Case number
     (If known)                                                                                                                                     Check if this is an
                                                                                                                                                    amended filing


    Official Form 1 06G
    Schedule G: Executory Contracts and Unexpired Leases                                                                                                     12/15

    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
    information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
    additional pages, write your name and case number (if known).


          Do you have any executory contracts or unexpired leases?
                 No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
          U      Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule AiB: Property (Official Form I 06A/B).

     2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
         example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
         unexpired leases.



          Person or company with whom you have the contract or lease                                  State what the contract or lease is for




          Name


          Number            Street


          City                                State     ZiP Code

    2.2

          Name


          Number            Street


          City                                State     ZiP Code

    2.3

          Name


          Number            Street


          City                                State     ZiP Code

    2.4

          Name


          Number            Street


          City                                State    ZiP Code

    2.5




          Number            Street


                                                        71P ('.nr4
Filed 06/20/19                                                                     Case 19-90570                                                                         Doc 1


     Debtor 1           MARYJANE                                               MENDOZA
                         Feat Name                       Middle Name                Last Name


     Debtor 2
     (Spouse if filing) First Name                       Middle Name                Last Name


     United States Bankruptcy Court for the: Eastern District of California

     Case number
      (If known)
                                                                                                                                                     L] Check if this is an
                                                                                                                                                        amended filing

    OfficaI Form 106H
    Schedule H: Your Codebtors                                                                                                                                     12/15

    Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
    are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
    and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
    case number (if known). Answer every question.

         Do you have any codebtors? (If you are filing a Joint case, do not list either spouse as a codebtor.)
           14   No
           U    Yes
         Within the last 8 years, have you lived in a community property state or territory? (Community prope,ty states and temtones include
         Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Ashington, and Wisconsin.)

                No. Go to line 3.
           U    Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

                UNo
                U    Yes. In which community state or territory did you live?                               Fill in the name and current address of that person.



                      Name of your spouse, former spouse, or legal equivalent



                      Number            Street



                      City                                             State                    ZIP Code


         In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
          shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
          Schedule D (Official Form IOSD), Schedule ElF (Official Form lOGE/F), or Schedule G (Official Form IOSG). Use Schedule 0,
          Schedule ElF, or Schedule G to fill out Column 2.

           Column 1: Your codebtor                                                                                Column 2: The creditor to whom you owe the debt

                                                                                                                   Check all schedules that apply:


             Name
                                                                                                                   LI   Schedule D, line   _____

                                                                                                                   LI   Schedule ElF, line
             Number            Street                                                                              LI   Schedule C, line

             City                                                         State                  ZIP Code


    EI1      Name
                                                                                                                   U    Schedule D, line
                                                                                                                   U    Schedule E/F, line
             Number            Street
                                                                                                                   U    Schedule C, line

             City                                                         State                  ZIP Code


    EIi1     Name
                                                                                                                   U    Schedule D, line
                                                                                                                   U    Schedule ElF, line
             Number            Street
                                                                                                                   U    Schedule C, line

             City                                                         State
Filed 06/20/19                                                                Case 19-90570                                                                                     Doc 1



     Debtor I         MARYJANE                                          MENDOZA
                       Fest Name                Middle Name                   Last Name

     Debtor 2
     (Spouse if filing) FwstName                 Middlestame                  LastNarne


     United States Bankruptcy Court for the: Eastern District of California

     Case number                                                                                                        Check if this is:
     (If knowti)
                                                                                                                        L3   An amended filing
                                                                                                                        U    A supplement showing postpetition chapter 13
                                                                                                                             income as of the following date:
   Official Form 1061                                                                                                        MM / OD I YYYY

   Schedule I: Your Income                                                                                                                                              12115

   Be as complete and accurate as possible. If two married people are filing together (Debtor I and Debtor 2), both are equally responsible for
   supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
   If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
   separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


                     Describe Employment


    1. Fill in your employment
       information.                                                                 Debtor I                                               Debtor 2 or non-filing spouse

       If you have more than one job,
       attach a separate page with
       information about additional           Employment status                        Employed                                            U    Employed
       employers.                                                                U     Not employed                                        U    Not employed

       Include part-time, seasonal, or
       self-employed work.
                                              Occupation                        RECEPTIONIST
       Occupation may include student
       or homemaker, if it applies.
                                              Employer's name                   KAISER PERMANENTE

                                              Employer's address                1950 FRANKLIN ST 18TH FL
                                                                                Number Street                                            Number Street




                                                                                OAKLAND                        CA 94612
                                                                                City              State ZP Code                          City                  State ZIP Code

                                              How long employed there?               12 YEARS                                              12 YEARS

   •nm               Give Details About Monthly Income

       Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
       spouse unless you are separated.
       If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
       below. If you need more space, attach a separate sheet to this form.

                                                                                                                   For Debtor I          For Debtor 2 or
                                                                                                                                         non-filing spouse
        List monthly gross wages, salary, and commissions (before all payroll
        deductions). If not paid monthly, calculate what the monthly wage would be.
                                                                                                                   $ 6,339.14               $

        Estimate and list monthly overtime pay.                                                                +         93.60

        Calculate gross income. Add line 2 + line 3.                                                  4.   1   $L 6,432.74           1   $____________
Filed 06/20/19                                                                               Case 19-90570                                                                                       Doc 1
    Debtor I        MARYJANE                                                         MENDOZA                                           Case number
                     First Name          Mddle Name                Last Name




                                                                                                                                   For Debtor I           For Debtor 2 or
                                                                                                                                                          non-filina spouse

       Copyline 4 here ............................................................................................... 4 4.        $      6,432.74          $

    5. List all payroll deductions:

         5a. Tax, Medicare, and Social Security deductions                                                              5a.        $        618.80          $____________
         5b. Mandatory contributions for retirement plans                                                                          $        125.00          $____________
               Voluntary contributions for retirement plans                                                            5c.         $           0.00         $____________
         5d. Required repayments of retirement fund loans                                                              5d.         $        171.50          $____________
         5e. Insurance                                                                                                 5e.         $           0.00         $____________
         51. Domestic support obligations                                                                                          $___________             $____________

               Union dues                                                                                              5g.         $         88.00          $____________
               Other deductions. Specify: GARNISHMENT                                                                  Sit     +             62.50        + $__________

     6. Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e +51 + 5g + 5h.                                     6.         $      1,065.80          $_____________

     7. Calculate total monthly take-home pay. Subtract line 6 from line 4.                                             7.         $      5,366.94          $_____________


     8. List all other income regularly received:
               Net income from rental property and from operating a business,
               profession, or farm
               Attach a statement for each property and business showing gross
               receipts, ordinary and necessary business expenses, and the total
                                                                                                                                   $           0.00         $_____________
               monthly net income.                                                                                     8a.
               Interest and dividends                                                                                  8b.         $           0.00         $_____________
               Family support payments that you, a non-filing spouse, or a dependent
               regularly receive
               Include alimony, spousal support, child support, maintenance, divorce
                                                                                                                                   $           0.00         $_____________
               settlement, and property settlement.                                                                    8c.
               Unemployment compensation                                                                               8d.         $           0.00         $____________
               Social Security                                                                                         8e.         $           0.00         $____________
               Other government assistance that you regularly receive
               Include cash assistance and the value (if known) of any non -cash assistance
               that you receive, such as food stamps (benefits under the Supplemental
               Nutrition Assistance Program) or housing subsidies.
               Specify:                                                                   8f.                                      $           0.00         $_____________

               Pension or retirement income                                                                            8g.         $           0.00         $____________
               Other monthly income. Specify:                                                                          8h. + $                 0.00       + $____________

     9. Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 81 +8g + 8h.                                           9.         $           0.00         $
                                                                                                                                                                                I
    10.Calculate monthly income. Add line 7 + line 9.
                                                                                                                                   $ 5 1 366.9        +     $                       = Is   5 366.94
       Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.                                        10.

    11. State all other regular contributions to the expenses that you list in Schedule J.
        Indude contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
        friends or relatives.
        Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
        Specify:                                                                                                                                                          ii.+         $        0.00

    12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income
        Vhite that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies                                                12.          $
                                                                                                                                                                                           5,366.94
                                                                                                                                                                                      Combined
                                                                                                                                                                                                       F
                                                                                                                                                                                      monthly income
     13. Do you expect an increase or decrease within the year after you file this form?
         66    No
         U     Yes. Explain:
Filed 06/20/19                                                                         Case 19-90570                                                                             Doc 1



        Debtor I              MARYJANE                                  MENDOZA
                               First Name              Mktdle Name                    Last Name                          Check if this is:
        Debtor 2
        (Spouse, if filing)    First Name              t,Sddle Name                   LastName
                                                                                                                         U An amended filing
                                                                                                                         U A supplement showing postpetition chapter 13
        United Slates Bankruptcy Court for the: Eastern District of California
                                                                                                                             expenses as of the following date:
        Case number
                                                                                                                             MM I DDI VYVY
        (If knoam)



    Official Form I 06J
    Schedule J: Your Expenses                                                                                                                                            12/15

    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
    information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
    (if known). Answer every question.

        ..                    Describe Your Household

   1. Is this a joint case?

         21     No. Go to line 2.
         U      Yes. Does Debtor 2 live in a separate household?

                       U      No
                       U      Yes. Debtor 2 must file Official Form 1 06J-2, Expenses for Separate Household of Debtor 2.

   2. Do you have dependents?                         U    No
                                                                                                      Dependent's relationship to              Dependent's     Does dependent live
         Do not list Debtor 1 and                          Yes. Fill out this information for         Debtor I or Debtor 2                     age             with you?
         Debtor 2.                                         each dependent..........................
                                                                                                      MOTHER                                   66              UN0
         Do not state the dependents'
         names.                                                                                                                                                66 Yes
                                                                                                                                                               UN0
                                                                                                                                                               U Yes
                                                                                                                                                               UN0
                                                                                                                                                               U Yes
                                                                                                                                                               UN0
                                                                                                                                                               U Yes
                                                                                                                                                               U No
                                                                                                                                                               U Yes
   3.    Do your expenses include
         expenses of people other than
         yourself and your dependents?                LJ   Yes


  IF1Th                Estimate Your Ongoing Monthly Expenses

   Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
   expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule .1, check the box at the top of the form and fill in the
   applicable date.
   Include expenses paid for with non-cash government assistance if you know the value of
   such assistance and have included it on Schedule I: Your Income (Official Form 1061)                                                             Your expenses

    4. The rental or home ownership expenses for your residence. Include first mortgage payments and
                                                                                                                                                              1 , 000.00
                                                                                                                                                 $______________________
             any rent for the ground or lot.                                                                                             4.

             If not included in line 4:
                    Real estate taxes                                                                                                    4a.     $                   0.00
                    Property, homeowner's, or renter's insurance                                                                         4b.     $                   0.00
                    Home maintenance, repair, and upkeep expenses                                                                        4c.     $                   0.00
             4(1.   Homeowner's association or condominium dues                                                                          44.     $                   0.00
Filed 06/20/19                                                            Case 19-90570                                                               Doc 1

    Debtor I           MARYJANE                              MEN DOZA                        Case number   (if
                       Fist Name    M,ddle Name        Last Name




                                                                                                                             Your expenses


                                                                                                                         $                     0.00
     5. Additional mortgage payments for your residence, such as home equity loans                                5.

     6.   Utilities:
                Electricity, heat, natural gas                                                                           $                   340.00
                Water, sewer, garbage collection                                                                         $                   180.00
                Telephone, cell phone, Internet, satellite, and cable services                                           $                   459.00
                Other. Specify:                                                                                          $                     0.00
     7.   Food and housekeeping supplies                                                                                 $                   200.00

     8. Childcare and children's education costs                                                                         $                     0.00
    9. Clothing, laundry, and dry cleaning                                                                               $                     0.00
   10.    Personal care products and services                                                                            $                   300.00
   11.    Medical and dental expenses                                                                                    $                     0.00
   12. Transportation. Include gas, maintenance, bus or train fare.
                                                                                                                         $                    40.00
          Do not include car payrnents.

   13. Entertainment, clubs, recreation, newspapers, magazines, and books                                                $                   400.00
   14.    Charitable contributions and religious donations                                                               $                     0.00
   15.    Insurance.
          Do not include insurance deducted from your pay or included in lines 4 or 20.

          iSa. Life insurance                                                                                            $                     0.00
                Health insurance                                                                                         $                     0.00
                Vehicle insurance                                                                                        $                     0.00
                Other insurance. Specify:______________________________________                                          $                     0.00

   16.    Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
          Specify:                                                                                                16.    $                     0.00

   17.    Installment or lease payments:

                Car payments for Vehicle 1                                                                               $                   560.00
                Car payments for Vehicle 2                                                                               $                     0.00
          1 7c. Other. Specify:                                                                                          $                     0.00
          17d. Other. Specify:                                                                                           $                     0.00

   18. Your payments of alimony, maintenance, and support that you did not report as deducted from
        your pay on line 5, Schedule I, Your Income (Official Form 1081).                                          18.                         0.00

          Other payments you make to support others who do not live with you.

          Specify:_________________________________________________________                                        19.   $                     0.00

          Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

                Mortgages on other property                                                                              $                     0.00

                Real estate taxes                                                                                        $                     0.00
                Property, homeowner's, or renter's insurance                                                             $                     0.00
                Maintenance, repair, and upkeep expenses                                                                 $                     0.00
                Homeowner's association or condominium dues                                                              $                     0.00
Filed 06/20/19                                                           Case 19-90570                                                          Doc 1

    Debtor 1         MARYJANE                               MEN DOZA                                Case number   (if
                     First Name    Mstee Name         Last Name




   21.    Other. Specify:                                                                                                21.   +$        0.00

   22.    Calculate your monthly expenses.

                Add lines 4 through 21.                                                                                 22a.   $    3,479.00
                Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                         22b.   $         0.00
                Add line 22a and 22b. The result is your monthly expenses.                                              22c.   $    3,479.00


   23. Calculate your monthly net income.
                                                                                                                                $   5 366.94
                                                                                                                                     ,

         23a. Copy line 12 (your combined monthly income) from Schedule 1.                                              23a.

                Copy your monthly expenses from line 22c above.                                                         23b.   -$   3,479.00

                Subtract your monthly expenses from your monthly income.
                                                                                                                                $   1 887 94
                The result is your monthly net income.                                                                  23c.




   24. Do you expect an increase or decrease in your expenses within the year after you file this form?

         For example, do you expect to finish paying for your car loan within the year or do you expect your
         mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

         66   No.
         LI   Yes.     Explain here:
Filed 06/20/19                                                                 Case 19-90570                                                                                  Doc 1



   Debtor I              MARYJANE                                MENDOZA
                         FirstNume                 MidtfleWume              LastNaine


   Debtor 2
   (Spouse, if filing)   flrstNme                  MdeeNrnne                LastName



   United States Bankruptcy Court for the: Eastern District of California

   Case number
   (If knose)

                                                                                                                                                        U   Check if this is an
                                                                                                                                                            amended filing



     Official Form 106Dec
     Declaration About an Individual Debtor's Schedules                                                                                                               12/15


     If two married people are filing together, both are equally responsible for supplying correct information.

     You must file this form whenever you file bankruptcy sthedules or amended schedules. Making a false statement, concealing property, or
     obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
     years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.




                         Sign Below



           Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

           UNo
                Yes. Name of person           KENDRA WLLIS                                         . Attach Bankn,ptcy Petition Preparer's Notke, Declaration, and
                                                                                                       Signature (Official Form 119).




          Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
          that they are true and correct.




        JC 0             614t--
             Signatu,Debtor I
                                                                       JC
                                                                               Signature of Debtor 2


             DateQlt
                    MM! IDD
                             1?O     I YYYY
                                                                               Date_______
                                                                                        MM/Do! YYYY
Filed 06/20/19                                                               Case 19-90570                                                                 Doc 1



     Debtor 1              MARYJANE                                  MENDOZA
                           FirstName                MiddleName                   LastName

     Debtor 2
     (Spouse, if filing)   Fest Name                Mstdle Name                  Last Name


     United States Bankruptcy Court for the:    Eastern District of California

     Case number
     (If known)                                                                                                                        U   Check if this is an
                                                                                                                                           amended filing




    Official Form 107
    Statement of Financial Affairs for Individuals Filing for Bankruptcy --                                                                              04119

    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
    information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
    number (if known). Answer every question.


                      Give Details About Your Marital Status and Where You Lived Before


         What is your current marital status?

          U Married
          61 Not mamed

         During the last 3 years, have you lived anywhere other than where you live now?

               No
          U    Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

                  Debtor 1:                                             Dates Debtor I Debtor 2:                                            Dates Debtor 2
                                                                        lived there                                                         lived there


                                                                                             U   Same as Debtor 1                          U   Same as Debtor 1


                                                                        From                                                                   From
                   Number              Street                                                    Number Street
                                                                        To                                                                     To




                   City                         State ZlPCode                                    City               State ZIP Code


                                                                                             U   Same as Debtor I                          U   Same as Debtor 1


                                                                        From                                                                   From
                   Number              Street                                                    Number Street
                                                                        To                                                                     To




                   City                         State ZIP Code                                   City               State   ZIP Code


         Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community propei'ty
         states and tenitones include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wsconsin.)
          Ld No
          U Yes. Make sure you fill out Schedule H: Your Codebtors ( Official Form 1 06H).



    •ii'J1 Explain the Sources of Your Income
Filed 06/20/19                                                            Case 19-90570                                                                                   Doc 1

    Debtor 1     MARYJANE                                        MEN DOZA                                   case number
                   FirstName      MideeName          LastNarne




         Did you have any income from employment or from operating a business during this year or the two previous calendar years?
         Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
         If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

         UN0
         66 Yes. Fill in the details.
                                                            Debtor I                                                 Debtor 2

                                                            Sources of income               Gross income             Sources of income           Gross income
                                                            Check all that apply.           (before deductions and   Check all that apply.       (before deductions and
                                                                                            exclusions)                                          exclusions)


               From January 1 of current year until              Waes commissions,
                                                                                                     28,947.37       U    Wages, commissions,
                                                                 bonuses, tips              $                             bonuses, tips          $_______________
               the date you filed for bankruptcy:
                                                            U    Operating a business                                U    Operating a business


                                                                                                                     U
               For last calendar year:                           Wages, commissions,
                                                                 bonuses, tips              $____ q 'j                    Wages, commissions,
                                                                                                                          bonuses, tips
               (January 1 to December31 2018            )   LI   Operating a business                                U    Operating a business
                                              YYYY


               For the calendar year before that:
                                                            LI   Wages, commissions,                                 U    Wages, commissions,
                                                                 bonuses, tips                                            bonuses, tips
                                                                                            $                                                    $________________
               (January 1 to December 31,               )   U    Operating a business                                U    Operating a business
                                              yYYY




         Did you receive any other income during this year or the two previous calendar years?
         Include income regardless of whether that income is taxable. Examples of otherincome are alimony; child support; Social Security,
         unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
         gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

         List each source and the gross income from each source separately. Do not include income that you listed in line 4.

         69 No
         U Yes. Fill in the details.
                                                            Debtor I                                                  Debtor 2

                                                            Sources of income               Gross income from         Sources of income          Gross income from
                                                            Descnbe below,                  each source               Descobe below.             each source
                                                                                            (before deductions and                               (before deductions and
                                                                                            exclusions)                                          exclusions)



               From January 1 of current year until                                                                                              $
               the date you filed for bankruptcy:

                                                                                                                                                 $


               For last calendar year:                                                  $

               (January ito December 31, 2018                                           $
                                              YYYY
                                                                                        $                                                        $



               For the calendar year before that:                                       $
               (January 1 to December 31,                                               $_________________
                                              YYYY
Filed 06/20/19                                                          Case 19-90570                                                                          Doc 1

    Debtor 1       MARYJANE                                        MENDOZA                           Case number
                   FitstName        MideeName           LastName




    •TtU List Certain Payments You Made Before You Filed for Bankruptcy



     6. Are either Debtor l's or Debtor 2's debts primarily consumer debts?

         U     No. Neither Debtor I nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
                   "incurred by an individual primarily for a personal, family, or household purpose."
                   During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

                   U    No. Go to line 7.

                   U    Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
                             total amount you paid that creditor. Do not include payments for domestic support obligations, such as
                             child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.
                   * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

         RJ    Yes. Debtor I or Debtor 2 or both have primarily consumer debts.
                   During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                        No. Go to line 7.

                   U   Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
                            creditor. Do not include payments for domestic support obligations, such as child support and
                            alimony. Also, do not include payments to an attomey for this bankruptcy case.


                                                                       Dates of      Total amount paid          Amount you still owe     Was this payment for...
                                                                       payment



                         Creditor's Name
                                                                                                                                         U Mortgage
                                                                                                                                         U Car
                          Number Street                                                                                                  U Credit card
                                                                                                                                         U Loan repayment
                                                                                                                                         U Suppliers or vendors
                          City                  State       ZIP Code                                                                     U Other


                                                                                                                                         U Mortgage
                         Creditor's Name
                                                                                                                                         U Car
                          Number Street
                                                                                                                                         U Credit card
                                                                                                                                         U Loan repayment
                                                                                                                                         U Suppliers or vendors
                         City                   State       ZIP Code
                                                                                                                                         U Other


                                                                                                                                         U Mortgage
                          Creditor's Name
                                                                                                                                         U Car
                          Number Street
                                                                                                                                         U Credit card
                                                                                                                                         U Loan repayment
                                                                                                                                         U Suppliers or vendors
                         City                   State       ZIP Code
                                                                                                                                         U Other
Filed 06/20/19                                                            Case 19-90570                                                                Doc 1

    Debtor I        MARYJANE                                         MENDOZA                           Case number (if
                       Fist Name   taddle Name           Last Name




         Within 1 year before you tiled for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
         Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
         corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
         agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
         such as child support and alimony.

         56    No
         11    Yes. List all payments to an insider.
                                                                         Dates of   Total amount         Amount you still Reason for this payment
                                                                         payment    paid                 owe



                Insider's Name



                Number Street




                City                             State   ZIP Code



                                                                                    $                   $.
                Insider's Name


                Number Street




                City                             State   ZIP Code



        Within 1 year before you tiled for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
        an insider?
        Include payments on debts guaranteed or cosigned by an insider.

         56    No
         U     Yes. List all payments that benefited an insider.

                                                                        Dates of        Total amount     Amount you still Reason for this payment
                                                                        payment         paid             owe
                                                                                                                          Incde creditor's name



                Insider's Name



                Number Street




                City                             State   ZIP Code




                Insider's Name



                Number Street




                City                             State   ZIP Code
Filed 06/20/19                                                                   Case 19-90570                                                                         Doc 1

    Debtor I        MARYJANE                                              MENDOZA                               Case number
                     FirstName            tedeesame            LastName




       •-' Identify Legal Actions, Repossessions, and Foreclosures

         Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
         List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
         and contract disputes.

               No
         U     Yes. Fill in the details.
                                                                     Nature of the case                   Court or agency                            Status of the case


                Case title                                                                               Court Name
                                                                                                                                                     U   Pending

                                                                                                                                                     U   On appeal

                                                                                                         Number Street                               U   Concluded

                Case number
                                                                                                         City                   State   ZIP Code




                Case title                                                                               Court Name
                                                                                                                                                     U   Pending

                                                                                                                                                     U   On appeal

                                                                                                         Number    Street                            U   Concluded

                Case number
                                                                                                         City                   State   ZIP Code



         Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
         Check all that apply and fill in the details below.

         U     No. Gotolinell.
         U     Yes. Fill in the information below.

                                                                               Describe the property                                     Date      Value of the property




                     Creditor's Name



                     Number      Street                                        Explain what happened

                                                                               U    Property was repossessed.
                                                                               U    Property was foreclosed.
                                                                               U    Property was gamished.
                     City                             State   ZIP Code         U    Property was attached, seized, or levied.

                                                                               Describe the property                                     Date       Value of the propert




                     Creditor's Name



                     Number      Street
                                                                               Explain what happened

                                                                               U    Property was repossessed.
                                                                               U    Property was foreclosed.

                     City                             State   ZIP Code
                                                                               U    Property was garnished.
                                                                               U    Property was attached, seized, or levied.
Filed 06/20/19                                                                  Case 19-90570                                                                    Doc 1

    Debtor 1          MARYJANE                                          MENDOZA                              Case number
                      Feet Name      Metete Name            Last Name




     11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
         accounts or refuse to make a payment because you owed a debt?

         66    No
         U     Yes. Fill in the details.

                                                                    Describe the action the creditor took                      Date action          Amount
                                                                                                                               was taken
               Creditor's Name


                                                                                                                                                $
               Number Street




               City                           State ZIP Code        Last 4 digits of account number: XXXX—       -    -    -


         Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
         creditors, a court-appointed receiver, a custodian, or another official?
               No
         U     Yes


    •c                List Certain Gifts and Contributions


         Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

               No
         U     Yes. Fill in the details for each gift.


                Gifts with a total value of more than $600          Describe the gifts                                         Dates you gave            Value
                per person                                                                                                     the gifts



                                                                                                                                                     $
               Person to Whom You Gave the Gift


                                                                                                                                                     $


               Number Street



               City                           State ZIP Code


               Person's relationship to you


               Gifts with a total value of more than $600           Describe the gifts                                         Dates you gave         Value
               per person                                                                                                      the gifts



                                                                                                                                                     $
               Person to Whom You Gave the Gift


                                                                                                                                                     $



               Number Street



               City                           State ZIP Code


               Persons relationship to you
Filed 06/20/19                                                                         Case 19-90570                                                                               Doc 1

   Debtor I          MARYJANE                                                MEN DOZA                                 Case number
                       First Name     Mstste Name                Last Name




     14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

        66    No
        U     Yes. Fill in the details for each gift or contribution.


               Gifts or contributions to charities                      Describe what you contributed                                          Date you        Value
               that total more than $600                                                                                                       contributed




                                                                                                                                                               $
              CharitVs Name


                                                                                                                                                               $



                            Street




              City            State        ZIP Code




                       List Certain Losses


        Within 1 year before you flied for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
        disaster, or gambling?

              No
         U    Yes. Fill in the details.


               Describe the property you lost and                        Describe any insurance coverage for the loss                          Date of your    Value of property
               how the loss occurred                                                                                                           loss            lost
                                                                         Include the amount that i nsurance has paid. List pending insurance
                                                                         claims on line 33 of Schedule A/B: Prope ily.


                                                                                                                                                                $




                       List Certain Payments or Transfers

        Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
        you consulted about seeking bankruptcy or preparing a bankruptcy petition?
         Indude any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

              No
         U    Yes. Fill in the details.

                                                                         Description and value of any property transferred                     Date payment or Amount of payment
                                                                                                                                               transfer was
                Person Who Was Paid                                                                                                            made


                Number Street                                                                                                                                  $


                                                                                                                                                               $

                City                          State   ZIP Code



                Email or website address


                Person Who Made the Payment, it Not You
Filed 06/20/19                                                                  Case 19-90570                                                                                 Doc 1

    Debtor 1          MARYJANE                                          MEN DOZA                              Case number   (if
                      FfstName       Midd!eName              tautNrne




                                                                    Description and value of any property transferred                Date payment or    Amount of
                                                                                                                                     transfer was made payment


               Person Who Was Paid



               Number Street




               City                       State   ZIP Code




               Email or website address



               Person Who Made the Payment, if Not You



         Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
         promised to help you deal with your creditors or to make payments to your creditors?
         Do not include any payment or transfer that you listed on line 16.

         Gd No
         U Yes. Fill in the details.
                                                                    Description and value of any property transferred                Date payment or Amount of payment
                                                                                                                                     transfer was
                                                                                                                                     made
               Person Who Was Paid


                                                                                                                                     __________            $_____________
               Number Street




               City                       State   ZIP Code

         Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
         transferred in the ordinary course of your business or financial affairs?
         Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
         Do not include gifts and transfers that you have already listed on this statement.
         66 No
         U Yes. Fill in the details.
                                                                    Description and value of property         Describe any property or payments received      Date transfer
                                                                    transferred                               or debts paid in exchange                       was made

               Person Who Recer,ed Transfer



               Number Street




               City                       State   ZIP Code


               Person's relationship to you


               Person Who Receeed Transfer



               Number Street




               City                       State   ZIP Code

               Person's relationship to you
Filed 06/20/19                                                                      Case 19-90570                                                                           Doc 1

    Debtor 1        MARYJANE                                              MEN DOZA                             Case number
                       FirstName      MiddleNume              LastName




         Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
         are a beneficiary? (These are often called asset-pmtection devices.)

         66    No
         U     Yes. Fill in the details.

                                                                     Description and value of the property transferred                                      Date transfer
                                                                                                                                                            was made



               Name of trust




    •1ITl List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

         Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
         closed, sold, moved, or transferred?
         Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
         brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

         56    No
         U     Yes. Fill in the details.

                                                                     Last 4 digits of account number      Type of account or       Date account was      Last balance before
                                                                                                          instrument               dosed, sold, moved, closing or transfer
                                                                                                                                   or transferred


                Name of Financial Institution
                                                                         XXXX—             - -            U Checking                                     $____________

                Number Street                                                                             U Savings
                                                                                                          U Money market
                                                                                                          U Brokerage
                City                       State ZIP Code
                                                                                                          U Other_________

                                                                         XXXX—_       -    -    -         U Checking
                Name of Financial Institution
                                                                                                          U Savings
                Number       Street                                                                       U Money market
                                                                                                          U Brokerage
                                                                                                          U Other_______
                City                       State   ZIP Code


         Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
         securities, cash, or other valuables?
         69 No
         U Yes. Fill in the details.
                                                                         Who else had access to it?                  Describe the contents                       Do you still
                                                                                                                                                                 have it?

                                                                                                                                                                 U   No
                Name of Financial Institution                        Name
                                                                                                                                                                 U   Yes


                Number       Street                                  Number      Street



                                                                     City          State     ZIP Code

                City                       State   ZIP Code
Filed 06/20/19                                                                         Case 19-90570                                                                  Doc 1

    Debtor I             MARYJANE                                              MENDOZA                                     Case number
                          FfrstName     taddleName                 LastName




     22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
            56   No
            U    Yes. Fill in the details.
                                                                         Who else has or had access to it?                      Describe the contents        Do you still
                                                                                                                                                             have it?


                                                                                                                                                             UN0
                   Name of Storage Facility                               Name
                                                                                                                                                             U Yes

                   Number Street                                          Number Street



                                                                          CityState ZIP Code


                   City                        State    ZIP Code



      •.•                   Identify Property You Hold or Control for Someone Else

            Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for
            or hold in trust for someone.
            Rf    No
            U    Yes. Fill in the details.
                                                                         Where is the property?                                 Describe the property    Value



                   Owners                                                                                                                                $
                                                                        Number Street
                   Number Street




                                                                        City                          State     ZIP Code
                   City                        State    ZIP Code


    •fI                     Give Details About Environmental Information

     For the purpose of Part 10, the following definitions apply:
            Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
            hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
            including statutes or regulations controlling the cleanup of these substances, wastes, or material.

            Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
            utilize it or used to own, operate, or utilize it, including disposal sites.

            Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
            substance, hazardous material, pollutant, contaminant, or similar term.

     Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

            Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

                 No
            U    Yes. Fill in the details.
                                                                         Governmental unit                          Environmental law, if you know it   Date of notice




                  Name of site                                          Governmental unit


                  Number Street                                         Number Street


                                                                        City                   State ZIP Code



                  City                        State    ZIP Code
Filed 06/20/19                                                                      Case 19-90570                                                                                           Doc 1

    Debtor 1        MARYJANE                                                MENDOZA                                    Case number   (if
                       First Name      Mddle Name              Last Name




         Have you notified any governmental unit of any release of hazardous material?

         Wf No
         U     Yes. Fill in the details.
                                                                      Governmental unit                            Environmental law, if you know it                        Date of notice




                Name of site                                         Governmental unit


                Number Street                                        Number Street



                                                                     City                State    ZIP Code


                City                       State    ZIP Code


         Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

         61    No
         U     Yes. Fill in the details.
                                                                                                                                                                             Status of the
                                                                       Court or agency                                  Nature of the case
                                                                                                                                                                             case

               Case
                                                                       Court Name
                                                                                                                                                                             U   Pending

                                                                                                                                                                             U   On appeal

                                                                       Number Street                                                                                         U   Concluded


               Case number                                                                       Ssee   ZIP Code



    • fl& I.— Give Details About Your Business or Connections to Any Business

     27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
               U    A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
               U    A member of a limited liability company (LLC) or limited liability partnership (LLP)
               U    A partner in a partnership
               U    An officer, director, or managing executive of a corporation

               U    An owner of at least 5% of the voting or equity securities of a corporation

         Ea    No. None of the above applies. Go to Part 12.
         U     Yes. Check all that apply above and fill in the details below for each business.
                                                                       Describe the nature of the business                                 Emnlover Identification number
                                                                                                                                           Do not include Social Security number or ITIN.
                Business Name

                                                                                                                                           EIN:           -
                Number        Street
                                                                       Name of accountant or bookkeeper                                    Dates business existed


                                                                                                                                           From                To
                City                        State   ZIP Code

                                                                       Describe the nature of the business                                 Employer Identification number
                                                                                                                                           Do not include Social Security number or ITIN.
                Business Name

                                                                                                                                           EIN:           -
                Number        Street
                                                                       Name of accountant or bookkeeper                                    Dates business existed



                                                                                                                                           From                To
                City                        State   ZIP Code
Filed 06/20/19                                                                   Case 19-90570                                                                            Doc 1

    Debtor 1        MARYJANE                                           MENDOZA                             Case number
                       Fi,stName   MddeNwie                 LastName




                                                                                                                         Employer Identification number
                                                                   Describe the nature of the business
                                                                                                                         Do not include Social Security number or ITIN.
                Bustness Name

                                                                                                                         EIN:           -

                Number Street
                                                                   Name of accountant or bookkeeper                      Dates business existed



                                                                                                                         From               To
                City                  State      ZIP Code




     28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
        institutions, creditors, or other parties.

               No
         U     Yes. Fill in the details below.

                                                                   Date issued




                Name                                               MM1DDIYYYY



                Number Street




                City                  State      ZIP Code




                       Sign Below


          I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the
          answers are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud
          in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
          18 U.S.C. §§ 152, 1341, 1519, and 3571.



                _________                                                        x___

               SignaJr)of Debtor I                                                 Signature of Debtor 2


               DateOt''tV                                                          Date______

          Did you attach additional pages to Your Statement               of Financial Affairs   for Individuals Filing forBankruptcy ( Official Form 107)?

          66     No
          U      Yes



          Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
          UN0
               Yes. Name of person_KEN DRA WILLIS                                                                . Attach the Bankruptcy Petition Preparer's Notice,
                                                                                                                   Declaration, and Signature (Official Form 119).
Filed 06/20/19                                                              Case 19-90570                                                                               Doc 1


     Debtor 1              MARYJANE                                 MENDOZA
                           Ffrst Name              Middle Name                  lastName
                                                                                                              Rf   1. There is no presumption of abuse.
     Debtor 2
     (Spouse, if tiling)   Fent Name               Middle Name                  Laut Name                            The calculation to determine if a presumption of
                                                                                                                     abuse applies will be made under Chapter 7
     United States Bankruptcy Court for the:   Eastern District of California                                        Means Test Calculation (Official Form 122A-2).

     Case number                                                                                                     The Means Test does not apply now because of
     (If known)                                                                                                      qualified military service but it could apply later.



                                                                                                              Li   Check if this is an amended filing



    Official Form 122A-1
    Chapter 7 Statement of Your Current Monthly Income                                                                                                                12/15

    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more
    space is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any
    additional pages, write your name and case number (if known). If you believe that you are exempted from a presumption of abuse because you
    do not have primarily consumer debts or because of qualifying military service, complete and file Statement of Exemption from Presumption of
    Abuse Under § 707(b)(2) (Official Form 122A-lSupp) with this form.

    •FTh& Calculate Your Current Monthly Income

     1. What is your marital and filing status? Check one only.
          66    Not married. Fill out Column A, lines 2-11.
          Li    Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.

          Li    Married and your spouse is NOT filing with you. You and your spouse are:

                Li     Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

                Li     Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare
                       under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
                       spouse are living apart for reasons that do not indude evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).

          Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
          bankruptcy case. 11 U.S.C. § 101(1 OA). For example, if you are filing on September 15, the 6-month period would be March 1 through
          August31. If the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6.
          Fill in the result. Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
          income from that property in one column only. If you have nothing to report for any line, write $0 in the space.

                                                                                                              Column A              Column B
                                                                                                              Debtor I              Debtor2or
                                                                                                                                    non.filing spouse
          Your gross wages, salary, tips, bonuses, overtime, and commissions
          (before all payroll deductions).                                                                     $   6,432.74          $

          Alimony and maintenance payments. Do not include payments from a spouse if
          Column B is filled in.                                                                               $______ 0.   00       $

         All amounts from any source which are regularly paid for household expenses
         of you or your dependents, including child support. Indude regular contributions
         from an unmarried partner, members of your household, your dependents, parents,
         and roommates. Include regular contributions from a spouse only if Column B is not
         filled in. Do not include payments you listed on line 3.                                                     0 00
                                                                                                               $_________            $

          Net income from operating a business profession,
                                                                           Debtor I         Debtor 2
          or farm
          Gross receipts (before all deductions)                                $______
          Ordinary and necessary operating expenses                       - $______

          Net monthly income from a business, profession, or farm                    0.00              copy              0.00
                                                                                $           $______            $                     $

          Net income from rental and other real property                   Debtor I         Debtor 2
          Gross receipts (before all deductions)                            $______
          Ordinary and necessary operating expenses                       - $______
          Net monthly income from rental or other real property                                                          0.00        $
                                                                                $__0 . 00   $______            $
          Interest, dividends, and royalties                                                                   $         0.00        $
Filed 06/20/19                                                                                              Case 19-90570                                                                              Doc 1

    Debtor 1             MARYJANE                                                               MENDOZA                          Case number (dk,mwn)___________
                         Fast Name                tdste Name                     Last Name




                                                                                                                                    Column A                     Column B
                                                                                                                                    Debtor I                     Debtor 2 or
                                                                                                                                                                 non-filing spouse

         Unemployment compensation                                                                                                    $            0.00             $__________
           Do not enter the amount if you contend that the amount received was a benefit
           under the Social Security Act. Instead, list it here . . ..............................                4'
               Foryou ............................................................................ ......   $____________
               Foryourspouse ......................................................... ..........           $_____________
           Pension or retirement income. Do not include any amount received that was a
           benefit under the Social Security Act.                                                                                     $            0.00             $___________
           Income from all other sources not listed above. Specify the source and amount.
           Do not include any benefits received under the Social Security Act or payments received
           as a victim of a war crime, a crime against humanity, or international or domestic
           terrorism. If necessary, list other sources on a separate page and put the total below.

                                                                                                                                                   0.00             $_________
                                                                                                                                                   0.00             $_________
            Total amounts from separate pages, if any.                                                                              +$             0.00          +$

     11. Calculate your total current monthly income. Add lines 2 through 10 for each
                                                                                                                                                            +                          -
         column. Then add the total for Column A to the total for Column B.                                                            $ 6,432.74                   $
                                                                                                                                                                                           Total current
                                                                                                                                                                                           monthly income

    •ifl                Determine Whether the Means Test Applies to You

     12. Calculate your current monthly income for the year. Follow these steps:
                     Copy your total current monthly income from line 11. ...................................................... ............................ Copy tine II here+       $    6,432.74
                     Multiply by 12 (the number of months in a year).                                                                                                                  x 12
                     The result isyourannual income forthis partofthe form.                                                                                                     12b.   $77,192.64

     13. Calculate the median family income that applies to you. Follow these steps:

           Fill in the state in which you live.                                                             CA

           Fill in the number of people in your household.                                                  2

           Fill in the median family income for your state and size of household. ....................................................................... ...................... 13.   $   79,000.00
           To find a list of applicable median income amounts, go online using the link specified in the separate
           instructions for this form. This list may also be available at the bankruptcy clerk's office.

     14. How do the lines compare?

           14a.   0 Line 1 2b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
                         Go to Part 3.

           14b.LJ Line I 2b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                   Go to Part 3 and fill out Form I 22A-2.

    •iT Sign Below

                                                                               penalty of perjury that the information on this statement and in any attachments is true and correct.




                             Signature o           ebtor I                                                                    Signature of Debtor 2

                             DaIeU.Qj)JOI6'1                                                                                  Date_______
                               MM DD   VYVY                                                                                     MM/DD /YYYY

                              If you checked line 14a, do NOT fill out or file Form 122A-2.

                              If you checked line 1 4b, fill out Form 1 22A-2 and file it with this form.
Filed 06/20/19                                                                 Case 19-90570                                                                   Doc 1



   Debtor 1           MARYJANE                                         MENDOZA
                      flrstNan,e                  rsdseName                 LastName


   Debtor 2
   (Spouse, if fifing) Fest Name                  Midste Name               Lust Name



   United States Bankruptcy Court for the: Eastern District of California

   Case number                                                                                                                                U   Check if this is an
   (If known)                                                                                                                                     amended filing




     Official Form 108
     Statement of Intention for Individuals Filing Under Chapter 7                                                                                          12/15

     If you are an individual filing under chapter 7, you must fill out this form if:
     • creditors have claims secured by your property, or
     • you have leased personal property and the lease has not expired.
     You must file this form with the court within 30 days after you tile your bankruptcy petition or by the date set for the meeting of creditors,
     whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
     If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
     Both debtors must sign and date the form.
     Be as complete and accurate as possible. If more space is tIeeded, attach a separate sheet to this form. On the top of any additional pages,
     write your name and case number (if known).

     •1E List Your Creditors Who Have Secured Claims

       1. For any creditors that you listed in Part I of Schedule D: Creditors Who Have Claims Secured by Property (Official Form IOGD), fill in the
           information below.

                Identify the creditor and the property that is collateral               What do you intend to do with the property that   Did you claim the property
                                                                                        secures a debt?                                   as exempt on Schedule C?

            Creditors
                             EXECUTER FINANCE                                           U Surrender the property.                         4No
            name:
                                                                                        U Retain the property and redeem it.              U Yes
            Description of
            property
                                   CHEVY CAMARO                                            Retain the property and enter into a
            securing debt:                                                                 Reaffirmation Agreement.
                                                                                        U Retain the property and [explain]: -

            Creditor's
            name:
                                                                                        U Surrender the property.                         U No
                                                                                        U Retain the property and redeem it.              U Yes
            Description of
            property
                                                                                        U Retain the property and enter into a
            securing debt:                                                                 Reaffirmation Agreement.
                                                                                        U Retain the property and [explain]:

            Creditor's                                                                  U Surrender the property.                         U No
            name:
                                                                                        U Retain the property and redeem it.              U Yes
            Description of
            property
                                                                                        U Retain the property and enter into a
            securing debt:                                                                 Reaffirmation Agreement.
                                                                                        U Retain the property and [explain]:

            Creditor's
            name:
                                                                                        U Surrender the property.                         U No
                                                                                        U Retain the property and redeem it.              U Yes
            Description of
            property
                                                                                        U Retain the property and enter into a
            securing debt:                                                                 Reaffirmation Agreement.
                                                                                        U Retain the property and [explain]:
Filed 06/20/19                                                                  Case 19-90570                                                                 Doc 1


     Debtor I          MARYJANE                                  MENDOZA
                        Fav Name                   Mide Name                    last Name

     Debtor 2
     (Spouse, if filing) Fast Name                 Mdste Name                   Last Name


     United States Bankruptcy Cowl for the:    Eastern District of California


    Case number                                                                 Chapter
     (If mown)




   Official Form 119
   Bankruptcy Pftition Preparer's Notice, Declaration, and Signature                                                                                       12/15

   Bankruptcy petition preparers as defined in II U.S.C. § 110 must fill out this form every time they help prepare documents that are filed in the
   case. If more than one bankruptcy petition preparer helps with the documents, each must sign in Part 2. A bankruptcy petition preparer who
   does not comply with the provisions of title 11 of the United States Code and the Federal Rules of Bankruptcy Procedure may be fined,
   imprisoned, or both. 11 U.S.C. § 110; 18 U.S.C. § 156.




   •II Notice to Debtor



    Bankruptcy petition preparers must give the debtor a copy of this form and have the debtor sign it before they prepare any documents for
    filing or accept any compensation. A signed copy of this form must be filed with any document prepared.


           Bankruptcy petition preparers are not attorneys and may not practice law or give you legal advice, including the following:

                 whether to file a petition under the Bankruptcy Code (11             U.S.C. §   101 et seq.);

                 whether filing a case under chapter 7, 11 12, or 13 is appropriate;

                 whether your debts will be eliminated or discharged in a case under the Bankruptcy Code;

                 whether you will be able to keep your home, car, or other property after filing a case under the Bankruptcy Code;

                 what tax consequences may arise because a case is filed under the Bankruptcy Code;

                 whether any tax claims may be discharged;

                 whether you may or should promise to repay debts to a creditor or enter into a reaffirmation agreement;

                 how to characterize the nature of your interests in property or your debts; or

                 what procedures and rights apply in a bankruptcy case.




            The bankruptcy petition preparer           KENDRA WILLIS                                                                  has notified me of
                                                       Name

            any maximum allowable fee before preparing any document for filing or accepting any fee.




                                     ~   L                                                                       IN-arsMz'.m
                                                                                                                           a


                                                                                                                 Date
             Signature of Debtor 2 acknowledging receipt of this notice                                                 MM/DD /YYYY
Filed 06/20/19                                                                           Case 19-90570                                                                                      Doc 1


   Debtor I        MARYJANE                                         MENDOZA                                            Case number   (if
                    First Name            Mldee Name         last Name



   •i' Declaration and Signature of the Bankruptcy Petition Preparer



    Under penalty of perjury, I declare that:

        I am a bankruptcy petition preparer or the officer, principal, responsible person, or partner of a bankruptcy petition preparer;

        I or my firm prepared the documents listed below and gave the debtor a copy of them and the Notice to Debtor by Bankruptcy Petition
        Preparras required by 11 U.S.C. §§ 110(b), 110(h), and 342(b); and

        if rules or guidelines are established according to ii U.S.C. § 110(h) sethng a maximum fee for services that bankruptcy petition
        preparers may charge, I or my firm notified the debtor of the maximum amount before preparing any document for filing or before
        accepting any fee from the debtor.

         KENDRA WILLIS PETITION PREPARER
        Printed name                                        Title, if any                          Firm name, if it applies

         1660 W. LINNE RD STE J21
        Number                   Street

         TRACY                                          CA            95377                         2097409970
        City                                            -   State                ZIP Code          Contact phone


        I or my firm prepared the documents checked below and the completed declaration is made a part of each document that I check:
        (Check all that apply.)

        4 Voluntary Petition (Form 101)                                     Ed     Schedule I (Form 1061)                            U     Chapter 11 Statement of Your Current Monthly
                                                                                                                                           Income (Form 122B)
        6d Statement About Your Social Security Numbers                     Ed     Schedule J (Form 1 06J)
               (Form 121)                                                                                                            U     Chapter 13 Statement of Your Current Monthly
                                                                                   Declaration About an Individual Debtor's                Income and Calculation of Commitment Period
         4 Summary of Your Assets and Liabilities and                              Schedules (Form 106Dec)                                 (Form 122C-1)
               Certain Statistical Information (Form 106Sum)
                                                                            4      Statement of Financial Affairs (Form 107)         U     Chapter 13 Calculation of Your Disposable
         4 Schedule NB (Form 106A/B)
                                                                            4      Statement of Intention for IndMduals Filing
                                                                                                                                           Income (Form 122C-2)
         4 Schedule C (Form 1 06C)                                                 Under Chapter 7 (Form 108)                        i1    Application to Pay Filing Fee in Installments

         4 Schedule 0 (Form 106D)                                           U      Chapter 7 Statement of Your Current
                                                                                                                                           (Form 103A)

         4 Schedule E/F (Form 106E/F)                                              Monthly Income (Form 122A-1)                      U     Application to Have Chapter 7 Filing Fee

                                                                            U      Statement of Exemption from Presumption
                                                                                                                                           Waived (Form 103B)
         4 Schedule G (Form 106G)                                                  of Abuse Under § 707(b)(2)                        66    A list of names and addresses of all creditors
                                                                                   (Form 122A-1Supp)                                       (cmditor or mailing matrix)
               Schedule H (Form 106H)
                                                                            U      Chapter 7 Means Test Calculation                  U     Other
                                                                                   (Form 1 22A-2)



        Bankruptcy petition preparers must sign and give their Social Security numbers. If more than one bankruptcy petition preparer prepared the documents
        to which this declaration applies, the signature and Social Security number of each preparer must be provided. 11 U.S.C. § 110.




   clLdiLic          bankruptcy petiti
        person, or partner
                                                       ~::,~~               --

                                                                                 responsible
                                                                                                                                                           Date   06/13/2019
                                                                                                                                                                  MM/DDJYYYY




         KENDRA \MLLIS
        Printed name



                                                                                                                                                           Date
        Signature of bankruptcy petition preparer or officer, principal, responsible                  Social Security number of person who signed                 MMI DO / (YYY
        person, or partner



        Printed name
Filed 06/20/19                                                                    Case 19-90570                                                           Doc 1
           B2800 (Form 2800) (12/15)



                                                                  •ted States Bankrujtcv Court
                                                                           District Of ('J Li - t5Qkj t

          in re       "1AW-TA )8        ,
                                     Debtor
                                                       K                                                                          Case No.____

                                                                                                                                  Chapter__________

                              DISCLOSURE OF COMPENSATION OF BANKRUPTCY PETITION PREPARER
               [Must be filed with the petition if a bankruptcy petition preparer prepares the petition. ii Us. c. § ii O(h)(2).]

                           Under 11 U.S.C. § 110(h), I declare under penalty of perjury that I am not an attorney or employee of an
                           attorney, that I prepared or caused to be prepared one or more documents for filing by the above-named
                           debtor(s) in connection with this bankruptcy case, and that compensation paid to me within one year before
                           the filing of the bankruptcy petition, or agreed to be paid to me, for services rendered on behalf of the
                           debtor(s) in contemplation of or in connection with the bankruptcy case is follows:

          For document preparation services I have agreed to accept ...............................                                       1
                                                                                                                                              17)
                                                                                                                                  ._____________

          Prior to the filing of this statement I have received.............................................$                             OP
          BalanceDue ................................ .........................................................................   $



        —~4--Rvi Ae ol–lo
                      \\
                              Debtor
                                              -=              s
                           I have pNpared or caused tq,bepiepared the following documents (itemize):



                                             the compensation p aid to me was:
                                                                                 4
                                                                                 f


                                                                      Other (specify)
                                                                                                        aic 7 WhOYTo
                                                                                                       WPy
                      '                       e1ppensation to be paid to me is:
                              Debtor                                  Other (specify)

                           The foregoing is a complete statement of any agreement or arrangement for payment to me for preparation
                           of the petition filed by the debtor(s) in this bankruptcy case.

          6.               To my knowledge no other person has prepared for compensation a document for filing in connection with
                           this bankruptcy case except as listed below:

          NAME                                                               SOCIAL SECURITY NUMBER



            MI W
            4     -
                      W
                      A A~ MA~W
                                                                                                                   0-10
          4-myawm
          Printed
                  smeandtiOe,ifany,of
                                                 ~
                                                                             Address
                                                                                                                                                      CL4S~
          Bankruptcy Petition Preparer


          * If the bankruptcy petition preparer is not an individual, state the Social Security number of the officer, principal,
          responsible person or partner of the bankruptcy petition preparer. (Required by 11 U.S.C. § 110).

          A bankruptcy petition preparer's failure to comply with the provisions of title 11 and the Federal Rules of
          Bankruptcy Procedure may result in fines or imprisonment or both. 11 US.C. § 110; 18 US.C. § 156
